      Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 1 of 51 PageID #:57




   INDEPENDENT CONTRACTOR MANUAL REVISION NOTICE


   To holders of: Exclusive Agency Independent Contractor Manual             Date: September 18, 2020
                                                                             No: 37

   From: 360° Finance and Distribution Strategy & Program Development

   This is a complete revision of the Exclusive Agency Independent Contractor Manual. This
   version of the Manual replaces the previous version of the Manual, and each page of this Manual
   has a date of September 18, 2020. If you have a previous version of the Manual, please replace it
   with this version. The following highlights some of the changes that have been made to the
   Manual.


                    Section                                       Explanation of Change

Professional Liability (Errors and Omissions)   •   Directed agents to the CalSurance website for E&O
                                                    policy specific information (including any applicable
                                                    deductibles)
                                                •   Updated the process related to agents who do not
                                                    purchase E&O coverage




   EA Independent Contractor Manual — September 18, 2020
   © 2020 Allstate Insurance Company
                                                                                             Pls. Exhibit 2
  Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 2 of 51 PageID #:58




                           EXCLUSIVE AGENCY

    INDEPENDENT CONTRACTOR MANUAL


              (Applies to all states except New Jersey)




                                © Allstate Insurance Company, 2020




© 2020 Allstate Insurance Company

                                                                      Pls. Exhibit 2
  Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 3 of 51 PageID #:59



Preface

The following material is confidential and proprietary information which is the exclusive property
of Allstate Insurance Company and may not be disclosed to third parties, other than outside
advisors or as required by law, without first having obtained written permission from the
Company.

The Exclusive Agency Independent Contractor Manual (Manual) is intended to explain and
expand upon the provisions of the R3001 Agreement. The Manual is intended to be consistent
with the express terms and conditions of the R3001 Agreement. To the extent that there is any
conflict between any of the provisions of the Manual and the express written terms of the R3001
Agreement, the R3001 Agreement shall govern. The Company from time to time may amend the
Manual, but such amendments shall not alter the independent contractor relationship between
Allstate and an R3001 Agent.




EA Independent Contractor Manual — September 18, 2020                                     Page 2
© 2020 Allstate Insurance Company

                                                                                     Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 4 of 51 PageID #:60



References

•       References to "he," "him" or "his" in this manual are for readability purposes only and
        are intended to include both males and females.

•       References to "you," "your," or "R3001 Agent(s)" include agents under the R3001 and
        R3001S Agreements and "Key Persons" under the R3001A and R3001C Agreements, or
        successor agreements, except as otherwise noted. These references also include the
        corporation or limited liability company, as appropriate, under the R3001A and R3001C
        Agreements.

•       References to the R3001 Agreement include the R3001, R3001A, R3001S and R3001C
        Agreements, or successor agreements, except as otherwise noted. The R3001 Agreement
        and the R3001A Agreement (the former sole proprietor agreement and the former
        corporation/LLC agreement, respectively) are no longer offered.

•       References to the Reference Guide mean the Exclusive Agency Independent Contractor
        Reference Guide.

•       References to the Supplement mean the Supplement for the R3001 Agreement.




EA Independent Contractor Manual — September 18, 2020                                  Page 3
© 2020 Allstate Insurance Company

                                                                                   Pls. Exhibit 2
  Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 5 of 51 PageID #:61




Table of Contents
Authority                                                                                        6
  R3001 Agreement                                                                                6
  C Version of the R3001 Agreement — General Information                                         6
    C Version of the R3001 Agreement — Key Person Change                                         8
  Status as an R3001  Agent                                                                      9
  Brokering                                                                                      9
  Referring Business to another Company, Agent or Broker                                         9
  Receiving Residuals on Business in Which R3001s Have a Vested Interest                       10
Quality Control                                                                                10
  Allstate Agency Standards                                                                    10
  Customer Service Expectations                                                                10
  Customer Service Standards                                                                   10
  Office Availability                                                                          11
  Knowledge of Company Products and Services                                                   12
  Maintaining a Professional Office Environment                                                12
Agency Evaluation                                                                              12
Use of Agency Name or D/B/A with Allstate Name                                                 14
Licensing/License Renewal                                                                      15
Failure to Maintain Active Insurance Licenses                                                  16
Series 6 & 63 Licensing                                                                        17
  Series 6 & 63 Licensing Upon a Key Person Change                                             18
Your Sales Location                                                                            19
Local Agency Extensions                                                                        19
Satellite Agencies and Enhanced Satellite Agencies                                             20
Change of Sales Location                                                                       22
Sharing Space with another Business                                                            22
Conducting Other Businesses                                                                    23
Agency Staff                                                                                   23
  Licensed Sales Professionals                                                                 24
  Licensing                                                                                    24
  Binding Authority Approval                                                                   24
  Signature Procedures                                                                         25
  Brokering                                                                                    25
  Agent Responsibilities                                                                       25
    Manage My Staff (MMS)                                                                      26
Insurance                                                                                      26
  Workers' Compensation/Employers Liability                                                    26
  Commercial General Liability                                                                 27
  Professional Liability (Errors and Omissions)                                                27
Economic Interest in the Book of Business                                                      30
Assigning a Security Interest in the Economic Interest in an Allstate Book of Business in order to
Obtain a Business Loan                                                                         31
Transfer of Economic Interest                                                                  32
Termination of R3001 Agreement                                                                 32
  Agent Initiated Termination                                                                  32


EA Independent Contractor Manual — September 18, 2020                                    Page 4
 2020 Allstate Insurance Company

                                                                                     Pls. Exhibit 2
  Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 6 of 51 PageID #:62




  Automatic Termination                                                              33
  Company Initiated Termination                                                      34
  Use of Agency Name after Termination                                               37
  Payment after Termination                                                          37
Sale of Agency                                                                       37
  Agency Sales between Existing R3001 Agents                                         38
  Agency Sales between Existing R3001 Agents and Outside Buyers                      39
  Retention of Documents                                                             39
  Sale Processing                                                                    39
Assignment of Commission                                                             41
Termination Payment                                                                  41
Waiting Period to Open a Start-up -Agency                                            42
Ethical Standards in the Conduct of Business                                         42
  Conflict of Interest                                                               42
  Integrity                                                                          43
  Fraudulent Activity                                                                43
  Unacceptable Sales Practices                                                       44
  Sale of Life and Annuity Products                                                  45
    Assisting Customers in Determining Insurance Needs and Financial Objectives      45
Outside Communications                                                               45
Communications with Investors and Analysts                                           46
Company Weapons Policy                                                               46
Legal Compliance                                                                     46
  Special IRS Reporting Requirements                                                 46
  Agent Insurance License Number on Advertising — California Only                    47
  Agent Disclosure Requirements — Minnesota Only                                     47
  The Violent Crime Control and Law Enforcement Act                                  48
  Financial Industry Regulatory Authority ("FINRA") Rule 4530 Reporting Requirements 48
  Health Insurance Portability and Accountability Act of 1996, As Amended and Modified
  ("HIPAA")                                                                          49




EA Independent Contractor Manual — September 18, 2020                           Page 5
© 2020 Allstate Insurance Company

                                                                            Pls. Exhibit 2
  Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 7 of 51 PageID #:63




                                  R3001
                             EXCLUSIVE AGENT
                         INDEPENDENT CONTRACTOR

Authority

R3001 Agreement

As an R3001 Agent, you are an exclusive writer for Allstate, except for certain types of business
specified in the R3001 Agreement and the Supplement, e.g., residual market business and
expanded market coverage business. In that capacity, you may receive and accept business subject
to such restrictions on binding authority as may be established by the Company. The Company
owns all business produced by you, except Assigned Risk, JUA, FAIR Plan, Flood, and other
business as documented in the Supplement. You will have an economic interest in the Allstate
customer accounts you develop as an R3000/R3001 Agent, as specified in the Supplement. You
are able to realize such interest upon the termination of your R3001 Agreement with the Company,
subject to the terms and conditions set forth in the Agreement.

Your authority to represent the Company is subject to the rules and procedures outlined in the
R3001 Agreement, the Allstate Agency Standards, the Supplement and this Manual.

You may not execute a transfer of your interest in your R3001 Agreement or any interest in the
business under the Agreement without the prior written approval of the Company. This includes,
but is not limited to, any sale, assignment, conveyance or the granting of any lien, security interest,
pledge, or mortgage. You must notify the Company of any proposed transfer of your interest and
obtain prior written approval from the Company. If you are not transferring your entire interest,
you must submit a Partial Transfer of Interest Approval Request Form (Exhibit A in the Reference
Guide).

The Company retains the right in its exclusive judgment to approve or not approve such a transfer.

C Version of the R3001 Agreement — General Information

The C version of the R3001 Agreement has been developed as an option for R3001 Agents who
form corporations or limited liability companies (LLCs).

Agents who execute the C Agreement must obtain an employer tax identification number from the
Internal Revenue Service that must be input into the system of record (SAP). Future commissions
will then be paid to the corporation or LLC. If, prior to forming a corporation or LLC, you used a
social security number or a different employer tax identification number in the system, then the
change in the form of legal entity must be effective the first day of the month and input into SAP
the last workday of the prior month.




EA Independent Contractor Manual — September 18, 2020                                         Page 6
© 2020 Allstate Insurance Company

                                                                                          Pls. Exhibit 2
     Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 8 of 51 PageID #:64




If the corporation or LLC is dissolved, the C (or A) Agreement automatically terminates. You are
required to notify the Company immediately if the corporation or LLC dissolves. If you want to
continue an agency relationship with the Company, you must execute a new R3001S or a new
R3001C Agreement'. A change from one agreement to another agreement executed by you
because of a change in the form of legal entity will not be considered a transfer of interest, nor
trigger a termination payment under the former agreement.

R3001 Agents who execute the C Agreement must obtain an agency license and/or registration for
the business entity, if required by law. This agency license and/or registration is in addition to the
Key Person's individual license. The agency license and/or registration must be obtained prior to
the execution of the C Agreement.

Ownership interest in the corporation is limited to FINRA related family members2 of the Key
Person. Prior to execution of the C Agreement, the agency (corporation/LLC) must provide to the
Company the full names and addresses of all officers, directors and any persons who own an
interest in the corporation or LLC by completing an —Agency Ownership Disclosure Form (Exhibit
B in the Reference Guide). Thereafter, the agency must promptly furnish the Company the full
names and addresses of any new officers, directors or owners and submit a Partial Transfer of
Interest Approval Request Form (Exhibit A in the Reference Guide) to request approval. The
Company reserves the right in its exclusive judgment not to enter into the C Agreement, including
but not limited to when any of the shareholders or members is:

      •   Another R3001 Agent
      •   An Exclusive Financial Specialist
      •   A Company employee
      •   A person who is acting as an agent or broker for another insurance company, including an
          Allstate Independent Agent
      •   A former agent or Exclusive Financial Specialist who was terminated for cause or by notice
          where he was required to immediately cease representing the Company
      •   A former Company employee if he was not eligible to purchase an R3001 Agency
      •   A person whom the Company determines in its sole discretion should not have an
          ownership interest in an R3001 Agency

Note: In instances where the shareholder or member is a spouse or other family member of the
      R3001 Agent, the Company will consider making an exception to the above limitations
      based on the facts and circumstances presented




    The R3001S Agreement is not available in Montana.
2 FINRA-related family members include parents, grandparents, mother-in-law or father-in-law, husband or
wife, brother or sister, brother-in-law or sister-in-law, son-in law or daughter-in-law, children, grandchildren,
cousin, aunt or uncle, or niece or nephew, and any other person whom the registered person supports, directly or
indirectly, to a material extent.

EA Independent Contractor Manual — September 18, 2020                                                  Page 7
© 2020 Allstate Insurance Company

                                                                                                  Pls. Exhibit 2
  Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 9 of 51 PageID #:65




The agency (corporation/LLC) may not execute a transfer of its interest in the C (or A) Agreement
without the prior written approval of the Company. This includes, but is not limited to, any sale,
merger or assignment, in whole or in part, directly, indirectly, or contingently, of the Agreement
or any rights or obligations under it. Neither the agency, nor any shareholders or members of the
agency, shall transfer any shares of or interest in the agency, including but not limited to, any sale,
assignment, conveyance or the granting of any lien, security interest, pledge, or mortgage thereof,
without the prior written approval of the Company. The agency has the obligation to notify the
Company of a proposed transfer of any interest in the Agreement or any shares of or interest in the
agency by submitting an R4584 - Partial Transfer of Interest Approval Request Form (Exhibit A
in the Reference Guide) to request Company approval. The Company retains the right in its
exclusive judgment to approve or not approve such a transfer.

The Company reserves the right in its exclusive judgment not to approve the transfer of interest,
including but not limited to when any of the shareholders or members is:

   •   Other R3001 Agents
   •   Exclusive Financial Specialists
   •   Company employees
   •   Any person who is acting as an agent or broker for another insurance company, including
       an Allstate Independent Agent
   •   Former agents or Exclusive Financial Specialists who were terminated for cause or by
       notice where they were required to immediately cease representing the Company
   •   Former Company employees if they were not eligible to purchase an R3001 Agency
   •   Any other person whom the Company determines in its sole discretion should not have an
       ownership interest in an R3001 Agency

   Note:     In instances where the proposed transferee is a spouse or other family member of the
             R3001 Agent, the Company will consider making an exception to the above
             limitations based on the facts and circumstances presented

See the Reference Guide for additional information on the C version of the R3001 Agreement.

C Version of the 83001 Agreement — Key Person Change

In order to be considered for a Key Person change, the agency must make a written request and
meet the then current qualifications established by the Company. Approval of a Key Person
change will be made in the sole discretion of the Company. A change from one Key Person to
another will not be considered a transfer of interest, will not change the agency's affiliation date,
and will not trigger a termination payment under the former Agreement. If Allstate approves the
agency's request for a Key Person change, the agency must execute the current version of the Key
Person Addendum to the R3001C Agreement.




EA Independent Contractor Manual — September 18, 2020                                         Page 8
© 2020 Allstate Insurance Company

                                                                                          Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 10 of 51 PageID #:66




Status as an R3001 Agent

As an R3001 Agent, you are not an employee of the Company. You have full control of your time
and the right to decide how your agency will be managed. While you may choose to hire agency
staff, including an office manager, our primary relationship is with you, as the agent or Key Person.
Our communication, agency evaluation and recognition focus is with you, as the agent or Key
Person.

The EA program is not designed for absentee owners who maintain a long-distance relationship
with the agency and Company management. You must remain actively involved in the operation
of your agency. The Company entered into an agency relationship with you based on your
experience and your ability to provide quality service and sales. If you have formed a corporation
or limited liability company (LLC) and are under the C (or A) version of the R3001 Agreement,
the Key Person requirement ensures that you will be actively involved in the operation of the
business. Our expectation is that you will have regular in-person contact with your agency and
that you will live within a reasonable distance to your office to allow for active involvement in the
agency. We also expect you to be reasonably available in your market to meet with Company
representatives to discuss market objectives, your agency's business results, legal compliance, and
to learn of new products, services, policies and procedures.

Brokering

As an R3001 Agent, you may not directly or indirectly solicit, sell or service insurance of any kind
for any other company without prior written approval from the Company. However, you may
write Assigned Risk, JUA, Facility, FAIR Plan, Flood, California Earthquake Authority, and
expanded market coverage business, as authorized by the Company. You are not authorized to
charge a fee in addition to the policy premium for writing this business, except as documented in
the Supplement. Although you would not be precluded from having a passive financial investment
in an independent agency, the R3001 Agreement prohibits an agent from, either directly or
indirectly, soliciting, selling, or servicing insurance of any kind for any other agent or broker. Any
involvement in an independent agency's business operation would be prohibited as it would
constitute indirect soliciting, selling, or servicing insurance and thus violate the R3001 Agreement.

Referring Business to another Company, Agent or Broker

You may refer business not acceptable to Allstate as a gratuitous service to an insured, or prospect,
as long as you have no involvement with the referral business other than to give out names,
addresses and phone numbers. However, you are cautioned against consistently referring business
to the same agent or broker. The Company only authorizes referrals on an informal basis within
the local market. We do not authorize referrals through any type of centralized brokering
mechanism not approved by the Company. Please note that the referral of business to an
independent agency in which you have either a direct financial interest or an indirect financial
interest (e.g., spouse has ownership interest) is not considered gratuitous and is not authorized.




EA Independent Contractor Manual — September 18, 2020                                        Page 9
© 2020 Allstate Insurance Company

                                                                                         Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 11 of 51 PageID #:67




Receiving Residuals on Business in Which R3001s Have a Vested Interest

You may receive residuals on insurance business you wrote through another company before you
came to Allstate and in which you have a vested interest. However, you are not authorized to have
any ongoing involvement with former customers; you may not continue to perform any type of
service work.

If you do not become a registered representative' of Allstate Financial Services, LLC4, you will be
permitted to retain any FINRA licenses you obtained prior to being appointed by the Company
(provided you meet FINRA requirements) solely for the purpose of receiving trailing commissions
(residuals) on business you produced for another company prior to your appointment. However,
you may not place any further business (variable annuities, variable life, and mutual funds) or
perform any service work for customers of the other company.

Quality Control

Allstate Agency Standards

As an R3001 Agent, you are responsible for ensuring that your agency provides services which
meet the standards contained in the Allstate Agency Standards at all times. The Allstate Agency
Standards includes operating standards which help Allstate obtain its business objectives and
help ensure compliance with laws and regulations. The Allstate Agency Standards and this
Manual are not intended to be inclusive of all important compliance issues.

Customer Service Expectations

The customer service expectations ensure that the identified expectations of our customers are met
on an ongoing basis at all Allstate locations. The identified expectations include, but are not
limited to:
      •    Be accessible
      •    Treat with respect
      •    Handle requests accurately and in a timely manner
      •    Offer coverage choices to help meet individual needs

Customer Service Standards

Customer satisfaction is a critical Allstate objective. Customer service standards ensure that the
identified expectations of our customers are met on an ongoing basis at all Allstate locations. The
Allstate Customer Experience Survey (ACES) asks customers to rate us on several different
touchpoints including:
      •    Agency
      •    Billing and Payment

3   All appointments after 8/1/2000 must affiliate with Allstate Financial Services, LLC.
4   LSA Securities in the states of PA and LA

EA Independent Contractor Manual — September 18, 2020                                           Page 10
© 2020 Allstate Insurance Company

                                                                                            Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 12 of 51 PageID #:68




    •   Contact Center
    •   Claims
    •   Coverage
    •   On-boarding
    •   Policy Change
    •   Premium Increase
    •   Price
    •   Renewal
    •   Website

ACES is conducted on a regular basis, performance reports are typically made available on a
monthly basis, and it is experience based — meaning we only ask Allstate customers about the
services they have actually experienced in the past 12 months.

ACES produces two metrics: the Allstate Promoter Score (APS) and the Agency Experience Score
(AES).

   •    The Allstate Promoter Score (APS) is a net score based on "likelihood to recommend
        Allstate." This metric is included in "Enterprise Reporting" to business leadership in Home
        Office and the field. It is focused on measuring and improving the business.
   •    The Agency Experience Score (AES) is the agency owner metric and is comprised of two
        elements: the "Net Satisfaction Score" that includes overall agency satisfaction and
        answers to key agency touchpoint satisfaction questions (such as satisfaction with ease of
        contact and timely handling of requests) and a "boost" based on offering to review a
        customer's insurance needs. This metric is included in "Agency Experience Reporting" to
        agents and field sales leaders.

Office Availability

You have complete and sole discretion in determining how to staff your office and the time in
which you are physically present, as long as your agency(ies) is open for business as appropriate
in the market to provide a proper level of customer service. This applies to all agency locations
including satellite locations.

   •    Agencies must be open a minimum of forty-four (44) hours per week
   •    All agencies must be open during the "core" business hours of 9:00 a.m. to 5:00 p.m.
        Monday through Friday
   •    Agencies may choose, at their discretion, to be open additional hours to provide a proper
        level of customer service
   •    A person licensed to sell, solicit, and negotiate insurance must be present during all
        required agency hours. Adequate licensed personnel should be available during business
        hours to speak with the customer.
   •    All phones used by an agency to conduct Allstate business must be forwarded to the
        appropriate 24-hour customer service center outside of an agency's normal business hours
        and removed from forwarding by 9:00 a.m. the following business day



EA Independent Contractor Manual — September 18, 2020                                     Page 11
© 2020 Allstate Insurance Company

                                                                                      Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 13 of 51 PageID #:69




Knowledge of Company Products and Services
We are in a highly regulated industry and have a responsibility to customers to provide them with
accurate information about our products and services.
Accordingly, as requested by the Company, you will be required to demonstrate your knowledge
of the Company products you are authorized to sell, as well as of federal, state, or local laws, rules,
regulations and ordinances affecting your agency operation. If you are unable to demonstrate your
knowledge of any product, the Company reserves the right to deny you the authority, or withdraw
your existing authority, to sell that product until you demonstrate such knowledge. The same
requirement applies to any Licensed Sales Professionals in your agency.
Additionally, you, or an appropriate representative from your agency, will be required to attend
certain educational meetings to learn about changes to our products or services, or about legal
compliance issues. Examples of required educational meetings would include:
•    Meetings to disseminate information on products, policies, procedures, processes, and
     programs which are necessary to ensure compliance with state and federal laws and
     regulations, or to avoid legal liability and loss of goodwill in the marketplace
•    Education mandated by the Department of Insurance

From time to time, the Company may also conduct for your convenience meetings concerning
sales techniques or other issues. You are invited, but not required, to attend such meetings.

Maintaining a Professional Office Environment

All agencies must maintain a professional office environment that is suitable for conducting
Allstate business.

Agency Evaluation
The Company will evaluate your agency's results through Agency Business Objectives (ABO).

        Countrywide (excluding Michigan and New York)
        Effective April 1, 2019 and later, for Established Agencies, standard auto production will
        be considered when evaluating your agency's performance. This requirement must be
        met on a monthly basis:
        •    6 new business Standard Auto items', per Established Agency rolling up to the bonus
             primary. Results will be viewed cumulatively.

        Each month that the ABO production minimums are not met, you will receive a formal
        email. On a moving 12-month period, a formal consultation will be offered to you if you
        do not achieve ABO results for 3 out of the past 12 months. Your Sales Leader will also
        follow up regarding your production results if ABO minimums are not achieved 6 out of


5Excludes Add items and effective February 1, 2020 and later, standard auto policies bound by the Customer
Care Center (via a direct call to 1-800-Allstate) or through the web (via Allstate.com) and assigned to an agent.

EA Independent Contractor Manual — September 18, 2020                                                  Page 12
© 2020 Allstate Insurance Company

                                                                                                  Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 14 of 51 PageID #:70




         the past 12 months. If you do not achieve ABO results for 8 out of the past 12 months, your
         agency will be considered for termination.

         Michigan and New York only
         Effective April 1, 2019 and later, for Established Agencies, standard auto production will
         be considered when evaluating your agency's performance. This requirement must be met
         on a monthly basis:
        •    4 new business Standard Auto items6, per Established Agency rolling up to the bonus
             primary. Results will be viewed cumulatively.

        Each month that the ABO production minimums are not met, you will receive a formal
        email. On a moving 12-month period, a formal consultation will be offered to you if you
        do not achieve ABO results for 3 out of the past 12 months. Your Sales Leader will also
        follow up regarding your production results if ABO minimums are not met 6 out of the
        past 12 months. An additional follow up will occur if the minimums are not met 8 out of
        the past 12 months. If you do not achieve ABO results for 10 out of the past 12 months,
        your agency will be considered for termination.

The results for all Established Satellites located in the same state as the primary agency will be
combined with their primary agency, and production minimums will be adjusted to reflect the
additional location. For Established Satellites that cross state lines, results are combined for any
locations that are within the same state.

You will be required to acknowledge your monthly results via ABO Acknowledgement in
DASH. Your monthly ABO results are also available in DASH via the ABO Agent Validation
Report.

As an R3001 Agent, you have the right to determine the manner and means by which these business
objectives are met. The Company may establish different key areas for evaluating your agency's
results at its sole discretion.

As a Company, we are committed to assisting you in being successful and in generating revenue
to grow your agency and meet your income goals. We are also committed to meeting Allstate's
business objectives. If your agency is not meeting the Agency Business Objectives, you will be
expected to address the deficiencies displayed on the ABO Agent Validation Report. Other relevant
topics that we may consider in evaluating your agency operation and our business relationship
include, but are not limited to:

•    Compliance with Company policies, procedures, and contracts, including the Allstate
     Agency Standards, and all applicable laws and regulations relating to the conduct of business
     under the R3001 Agreement
•    Adherence to ethical standards


6Excludes Add items and effective February 1, 2020 and later, standard auto policies bound by the Customer
Care Center (via a direct call to 1-800-Allstate) or through the web (via Allstate.com) and assigned to an agent.

EA Independent Contractor Manual — September 18, 2020                                                  Page 13
© 2020 Allstate Insurance Company

                                                                                                  Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 15 of 51 PageID #:71




•    Quality of business
•    The type and quality of customer service provided by your agency, including the Customer
     Service Standards
•    Market penetration within your marketing area
•    Multi-line sales
•     Understanding of our existing products, new products, and industry changes
•    Cooperation in adopting marketing approaches consistent with the Company's strategic
     direction
•    Maintaining a professional business location
•    Improvement in areas in which the agency's results are deficient
•    Compliance with the terms and conditions of the R3001 Agreement
•    Any activities that may subject the Company to liability or loss of goodwill, or are otherwise
     detrimental to the business interests of the Company

As an R3001 Agent, you will be expected to maintain a professional business relationship with the
Company, and when requested, to meet with Company representatives at mutually convenient
times to discuss various business topics. Also, since you are conducting business with the public
under the Allstate name, Company representatives and/or its designees should be permitted access
to your agency to review compliance with the R3001 Agreement during agency business hours.

Use of Agency Name or D/B/A with Allstate Name
As an R3001 Agent, you may use your agency name or d/b/a, e.g., John Doe Insurance Agency,
Doe Insurance Agency, J. Doe Insurance Agency, Inc., XYZ, Inc., d/b/a John Doe Insurance
Agency along with the Allstate name, or any Company service marks on specific items.

The Allstate Brand Central Website contains information on various items that may contain your
agency name or d/b/a along with Allstate's name or Company service marks, including:
•    Business cards
•    Company-approved advertising and marketing materials
•    Business correspondence
•    Office decals
•    New signs: A new sign will only be provided for a new location upon becoming an R3001
     Agent, or if you decide to relocate based on the Company's request, or to personalize a sign if
     you are a buyer of an existing R3001 Agency. New signs will not be provided if you are
     relocating at your request. The cost of signs for the purpose of changing your name will be
     your responsibility.




EA Independent Contractor Manual — September 18, 2020                                      Page 14
© 2020 Allstate Insurance Company

                                                                                       Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 16 of 51 PageID #:72




Permission to use your agency name or d/b/a with the Allstate name, or any of the Company's
service marks, is contingent on the following criteria being met:
•     The agency name must not include the Allstate name or any of the Company's service marks
      or program names or any parts of them, e.g., Doe Allstate Agency, Doe Good Hands Agency,
      Doe Exclusive Agency, Inc., Allserve Insurance Agency, Allstar Agency
•     The agency name must be appropriate for the insurance business and Allstate's corporate
      image
•     The agency name must not infringe on the proprietary rights of others in the insurance or
      closely related businesses
•     The agency name must not mislead customers or potential customers as to the nature of the
      services provided
•     The agency name must not create a situation that is detrimental to Allstate's business interests
•     The agency name must not be the same as that of another agency in the market, except that a
      Satellite Agency or Enhanced Satellite Agency may use the same name as the original agency
•     The agency name must not include any professional designations
•     The agency name must be approved by, and/or registered with, the appropriate state
      agency(ies), where required by law. Also, any applicable d/b/a requirement must be complied
      with.
The entity name or d/b/a may not be used with the Allstate name or service marks if, in the
Company's sole discretion, the name or d/b/a is inappropriate. In a situation where an entity name
is inappropriate to use with the Company's name, you could keep the entity name the same, but
would have to adopt an acceptable d/b/a for use with the Allstate name.

Licensing/License Renewal
The initial cost to obtain a license as well as the cost to renew a license, including those for your
Licensed Sales Professionals, will be incurred by you and not the Company.'

In those situations where the state requires appointments to represent Allstate Insurance Company,
and its subsidiaries, the Company will pay the appointment fees for you, your corporation or
limited liability company, and your Licensed Sales Professionals.

The Company will pay the fees to cancel your appointment if your agency relationship with the
Company terminates. We will also pay the fees to cancel the appointments of your Licensed Sales
Professionals. You must notify the Company immediately if a Licensed Sales Professional stops
working in your agency or loses his license.

If you participate in any of the Ivantage expanded markets programs, additional licenses or bonds
may be required. Some programs may require appointments. Costs associated with these
requirements may be your responsibility.


    Except in South Carolina

EA Independent Contractor Manual — September 18, 2020                                        Page 15
© 2020 Allstate Insurance Company

                                                                                         Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 17 of 51 PageID #:73




Failure to Maintain Active Insurance Licenses
R3001 Agents are required to have insurance licenses for property and casualty and for life and
health.

If you have been notified by the insurance department that your agent license is no longer active,
you must notify the Company immediately. Selling insurance without a license may subject you
or the Company, or both, to regulatory action and possible penalties.

The R3001 Agreement automatically terminates upon the loss of any required agent license. If you
still want to maintain an agency relationship with the Company, and if you meet the necessary
state requirements (including continuing education) and you reinstated your license within thirty
(30) days of notice of the license termination, at the Company's discretion, you may submit a
written request for reinstatement of your R3001 Agreement. You will keep your same agent
number. In the meantime (i.e., upon termination of the agreement and prior to reinstatement of
the license):

•    You will cease any activities that require an agent license, including but not limited to soliciting
     insurance, discussing coverages and limits, completing applications and service request forms
     to include the binding of coverage

•    You may continue to perform those activities that do not require an agent license

•    You will not receive commissions during this period, except to the extent permitted by state
     law; however, your production and commission statements will reflect any new and/or renewal
     business processed and recorded during this period. Regardless of when you sign a new
     agreement, the Company will not go back and give you the commissions on the business
     processed and recorded during this period. Further, any subsequent chargeback activity to any
     policies recorded during this period will not be adjusted to reflect your not being paid on it
     initially.

It is important to note, however, that if you fail to meet the licensing requirements within thirty
(30) days, the termination processing will continue and at that point, you should refer to the Sale
of Agency and Termination Payment sections in this Manual for information about the sale of
agency and termination payment options that may be available.

Remember, too, that prior to executing the C Agreement, you must obtain the proper agency
license, if required by state law, in addition to any individual license. Failure to have an active
agency license will also trigger termination of your R3001C (or A) Agreement.




EA Independent Contractor Manual — September 18, 2020                                           Page 16
© 2020 Allstate Insurance Company

                                                                                            Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 18 of 51 PageID #:74




Series 6 & 63 Licensing
For agents signing an R3001 Agreement 8/1/2000 or after and for R3000 Agents who converted
to R3001 status after 05/01/2003, an agent has to obtain and maintain the Series 6 and Series 63
(where required by state law) licenses. Agents who have signed R3001 Agreements effective
6/1/2006 or after and are currently affiliated with Allstate have within 24 months from their R3001
Agreement effective date to obtain their Series 6 and Series 63 (where required by state law)
licenses.

Effective April 1, 2020, for agency owners appointed on or after April 1, 2018:
   •       An agency owner can unlock an additional 12 months to obtain the Series 6 & 63 licenses
           if they meet the following criteria:
                o Achieve ALR minimum (PIF x10) or a minimum of 10,000 ALR production
                   credit in year two (months 13-24) of affiliation
                o Complete at least two exam attempts for each exam (SIE, Series 6, and Series 63
                   where required by state law) within their first 24 months of appointment
   •       An agency owner can unlock one more additional 12-month window to obtain the Series
           6 and Series 63 licenses if they meet the following criteria between 24 months and 36
           months of appointment:
                o Achieve ALR minimum (PIF x10) or a minimum of 15,000 ALR production
                   credit
                o Have completed at least two exam attempts for each exam not yet passed

If these licenses are not obtained within the allotted timeframe, the agency's R3001 Agreement
may be terminated. Also, please see the box below regarding unique situations for Series 6 and
Series 63 licensing.

Agents terminated as a result of failure to obtain their Series 6 & 63 licenses will receive the 90-
day termination notice pursuant to Section XVII. of the Allstate R3001 Exclusive Agency
Agreement and the Company Initiated Termination section of this Manual. This 90-day notice is
not intended as an extended opportunity to obtain Series 6 & 63 licenses.

 Some regions, due to market conditions or business plans, may require Series 6 & 63 licensure:

       •    Agents appointed prior to 8/1/2000 and conversions on or prior to 5/1/2003 may be
            required by the FSVP to obtain their 6/63 licenses should they choose to open a Satellite
            Agency or ESA.

       •    If agents appointed 8/1/2000 and later or conversions after 5/1/2003 have not yet
            obtained their 6/63 licenses and want to open a Satellite Agency or ESA, the FSVP may
            require interested agencies to obtain their 6/63 licenses before opening a Satellite
            Agency or ESA.




EA Independent Contractor Manual — September 18, 2020                                         Page 17
© 2020 Allstate Insurance Company

                                                                                          Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 19 of 51 PageID #:75




Series 6 & 63 Licensing Upon a Key Person Change

If the original Key Person signed an R3001 Agreement prior to 8/1/2000 or was an R3000 Agent
who converted to R3001 status on or prior to 05/01/2003 and is not required to obtain their
Series 6 & 63 (where required by law) licenses, any subsequent key person will not be required
to obtain their Series 6 & 63 (where required by law) licenses.

Upon a Key Person change, the new Key Person will have 180 days from the date binding
authority is granted to obtain their Series 6 and 63 (where required by law). If the original Key
Person has less than two years of affiliation, the new Key Person will have the remainder of the
two-year Series 6 & 63 (where required by law) license compliance timeframe or 180 days from
the date binding authority is granted, whichever is greater.
Failure to obtain the required licenses by the Key Person within the allotted timeframe may
result in the termination of the Agency.

During any time period that the Key Person does not have a Series 6 & 63 (if required by state
law):

   •   Key Person is not permitted under F1NRA rules and federal securities laws to sell or be
       compensated for the referral or sale of any securities registered products (e.g. mutual funds,
       variable annuities, and variable life insurance) or any securities private placement, or any
       security as defined under applicable state blue sky laws.
   •   Key Person will not be eligible to participate in any incentive, bonus or other compensation
       (including, but not limited to, trips, cash or merchandise) related to the sale of registered
       products. In addition, Key Person will not be eligible to receive production credit, credit
       for insurance policies sold or commission scale enhancements related to the sale of
       registered products.
   •   "Allstate Financial" sales requirements cannot be satisfied through the sale of AFS
       registered products and must be satisfied through the sale of non-registered products.
   •   Key Person will be permitted to sell non-registered life insurance products for which Key
       Person is appointed and shall maintain any required licenses related to the sale of those
       non-registered products.
   •   Key Person does not have an economic interest in the securities business written by the
       registered representative.
Additional information:
   •   The Key Person will be affiliated with AFS or any other Allstate affiliated broker-dealer
       and will be subject to any requirement of AFS or any other Allstate affiliated broker-dealer.
   •   AFS will pay securities commissions directly to the Key Person. Commissions or
       compensation for registered business cannot be forwarded to anyone including any other
       agency staff (even if they provided the referral) that are not registered.




EA Independent Contractor Manual — September 18, 2020                                       Page 18
© 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 20 of 51 PageID #:76




Your Sales Location
As an R3001 Agent, your agency location or place of doing business must be in a commercial
office. A Sales Location includes the primary agency location, Satellite Agencies, Enhanced
Satellite Agencies, local agency extensions as well as any other location in which you regularly
conduct business on behalf of Allstate. The Company will determine in its sole discretion the
number of agencies, Satellite Agencies, Enhanced Satellite Agencies, and local agency extensions
in a market based upon the local market conditions.

See the Reference Guide for information on selecting an office site, relocating your office,
negotiating a lease, and setting up your office.


Local Agency Extensions
As an R3001 Agent, you may operate one or more local agency extensions (LAEs), if you meet
the Agency Performance Standards. These extensions of your agency are intended to provide an
alternate means of marketing your agency's services within an existing complementary business
establishment in the local marketplace.

The following requirements apply to the operation of an LAE:
 Agency                   Agency has a prior year-end PIF growth greater than the state average,
 Performance              and a minimum of four (4) LSPs at their primary agency and qualified
 Standards:               for Honor Ring the year prior to establishing an LAE.

                          Excludes agencies currently eligible for the Enhanced Compensation
                          Plan (ECP) and agencies who are not meeting their Agency Business
                          Objectives (AB0).

 Location:                The location of the LAE and the working relationship with the
                          complementary business involved with the LAE are subject to Company
                          approval. The Company reserves the right to withdraw approval of an
                          existing LAE location at its sole discretion.

 Equipment:               All equipment, including technology hardware costs, are your
                          responsibility. Agency must have Voice over Internet Protocol (VoIP)
                          integrated with their primary location. In the event that any Allstate
                          confidential and proprietary information is used in the LAE, it must be
                          secured and available only to representatives of your agency.

 Signage:                 Usage of Allstate signage, service marks and/or trade names are allowed,
                          if approved by the Company and align with branding requirements.
                          Relevant basic costs will be covered by Allstate. 8



8 Closure of an LAE within 24 months of establishment may result in a pro-rated chargeback of the signage to
the agency.

EA Independent Contractor Manual — September 18, 2020                                             Page 19
© 2020 Allstate Insurance Company

                                                                                              Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 21 of 51 PageID #:77




    Service              It is recommended that the LAE be open a minimum of 30 hours per
    Availability:        week, with hours of operation determined by the agency. During posted
                         hours of operation, the LAE must be staffed by you or a licensed and
                         appointed Allstate representative.

    Advertising:         The business in which an LAE is located may notify its customers or
                         include in its advertising that a representative of a local Allstate agency
                         is available on premises to provide a full array of insurance services.
                         With written approval from the Company, the business may use Allstate
                         service marks, including the Allstate logo. However, the business may
                         not make any representations about our products or services. The phone
                         number of the LAE may be listed as a separate Allstate location in
                         Allstate approved advertising and you may advertise your LAE on your
                         Allstate agency home page.

    Legal Compliance:    You must comply with any laws and regulations that apply to operating
                         an LAE. (For more information refer to Legal Compliance in the
                         Reference Guide.)

The Company reserves the right to withdraw authority to operate the Local Agency Extension
(LAE) at any time in its sole discretion.

Satellite Agencies and Enhanced Satellite Agencies
In order to operate a Satellite Agency or an Enhanced Satellite Agency (ESA), your primary
agency must be under the R3001S (or C) Agreement. You must execute a separate R3001S (or C)
Agreement for the Satellite Agency or ESA. The ESA must also sign the ESA Letter of
Understanding. The primary agency and Satellite Agency (or ESA) must have the same Key
Person (you), if you are operating under the R3001C Agreement. You must comply with any laws
and regulations that apply to operating a Satellite Agency or an ESA.

Each Satellite Agency and ESA must be registered as a branch location with FINRA. In a purchase
situation:
        • The buying agent must obtain a securities license and register their Satellite Agency or
           ESA with FINRA within 120 days of the effective date of the sale of agency or the
           variable policies may be moved into a house account and will be subject to
           reassignment to an active agent.
        • The buying agent must obtain a securities license and register their Satellite Agency or
           ESA with FINRA prior to the program end date9 to receive any production credit or
           Insurance Policies Sold (IPS) counts for securities business previously credited to the
           seller.

The Company reserves the right to make changes to, or discontinue, the program, including
eligibility requirements, at any time, without prior notice to the agent.


9Program end date for Agency Bonus, Allstate Life & Retirement Bonus and conference and awards is calendar
year end and for variable compensation is the end date of the IPS 12-month mover.

EA Independent Contractor Manual — September 18, 2020                                            Page 20
© 2020 Allstate Insurance Company

                                                                                            Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 22 of 51 PageID #:78




Satellite Agencies and ESAs are allowed to cross both state and regional lines from their primary
locations. In order to cross regional lines, all regional Field Senior Vice Presidents impacted must
provide approval.

Please see the Supplement for the 83001 Agreement for the definitions of Satellite Agencies and
Enhanced Satellite Agencies.

Eligibility Requirements
In order to be considered for a Satellite Agency or ESA location, you must meet the then current
qualifications established by the Company. Please note that the creation of a Satellite Agency or
ESA is always subject to final Company approval.
Satellite Agency and ESA Locations
A Satellite Agency or ESA location should have a different market reach than any of your other
agency locations, but you should be actively involved in the operation of each location. Since the
Satellite Agency or ESA location should be in a different market than any of your other agency
locations, the satellite agency should function as a separate and independent business. As such,
you will not be allowed to close the Satellite Agency or ESA location and merge the accounts with
another of your agency locations (or vice versa, close another of your agency locations and merge
the accounts into the Satellite Agency or ESA location).

For agents with Satellite or ESA locations, all business (including add items) for a household or
the same customer must be written by the same agency location where the first policy was
bound. It is prohibited to cross sell, write additional lines of business, or add items for a customer
through the Satellite Agency or ESA location, if the first policy for the customer was bound any
of your other agency locations. Likewise, it is prohibited to cross sell, write additional lines of
business, or add items for a customer through any of your other agency locations, if the first policy
for the customer was bound in your Satellite Agency or ESA location. Furthermore, policies
cannot be transferred between agency locations, unless the customer requests the change.

Scaled Support for Buyers (SSB) Pilot Program— Discontinued
Effective June 30, 200910
If you have an agency under the SSB program that is also a Satellite Agency, the Satellite Agency
location should have a different market reach than any of your other agency locations, but you
should be actively involved in the operation of each location. Since the Satellite Agency location
should be in a different market than any of your other agency locations, it would not make good
business sense to close the Satellite Agency location and merge the accounts with another of your
agency locations (or vice versa, close another of your agency locations and merge the accounts in
the Satellite Agency location). It is prohibited to issue business through the Satellite Agency
location that originated in any of your other agency locations. Likewise, it is prohibited to issue
business through any of your other agency locations that originated in the Satellite Agency
location. Furthermore, policies cannot be transferred between agency locations, unless the
customer requests the change.


'° The last group of SSB appointments occurred on June 1, 2009. Agencies that are currently participating in
the SSB program will remain in the program.

EA Independent Contractor Manual — September 18, 2020                                              Page 21
 2020 Allstate Insurance Company

                                                                                              Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 23 of 51 PageID #:79




In situations where the R3001 Agreement for an agency under the SSB program is terminated,
mergers of the agency under the SSB program with another of the agency owner's locations will
not be permitted, and the agency owner will need to either sell the economic interest (to an Allstate-
approved buyer) of the agency under the SSB program or elect the TPP.

See the Supplement for the R3001 Agreement regarding additional information on the SSB
program, including the compensation components agencies under the SSB program are eligible to
receive.


Change of Sales Location
As an R3001 Agent, you have the right to change your sales location, subject to Company approval
and guidelines. You will normally be responsible for the expenses associated with moving your
sales location.

Sharing Space with another Business
The Company will not approve an agency, Satellite Agency, Enhanced Satellite Agency, or local
agency extension location if you share space with a doctor, lawyer, insurance broker, an agent of
another insurance company, a broker or representative of another financial services company
offering competing products, or with persons engaged in certain other occupations or businesses
as the Company may determine.

In the event that the sharing of space with another business makes good business sense in your
judgment, Company approval must be obtained. If the sharing of space with another business is
approved, there must be a separate space with a separate sign. Phone numbers, fax numbers,
business cards and advertising must also be separate. The public must be able to easily distinguish
who provides what service.

Our association with other businesses can positively or negatively impact Allstate's reputation.
Therefore, the factors that the Company will consider in evaluating the proposed sales location
include, but are not limited to, the following:
•    The nature of the other business
•    Whether the business has a natural tie-in with insurance
•    Any possible conflict of interest that might be created
•    The reputation of the other business in the community
•    Whether the other business has a professional environment and neat appearance
•    The security available for Allstate equipment and information
•    Whether there are any obvious customer service problems associated with the other business




EA Independent Contractor Manual — September 18, 2020                                        Page 22
© 2020 Allstate Insurance Company

                                                                                         Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 24 of 51 PageID #:80




Conducting Other Businesses
As an R3001 Agent, you may be involved in other businesses. However, you may not be involved
(other than through a passive financial interest) in any insurance or other business in which
insurance products or mutual funds are sold. It is the intent of the Company that any other business
conducted by you should be clearly separate and distinct from Allstate in the eyes of the customer.
The public must not be led to believe that the other business is sponsored by, or is in any way
connected to, any of the Allstate companies. You must provide separate signs, telephones
(including fax lines), business cards, advertisements, etc., for the other business. If the business is
conducted in your agency, Satellite Agency, or Enhanced Satellite Agency location, it must be
done in a separate space and the business must be clearly identified by its full corporate name or
trade name. Additionally, the business must not be of a type or conducted in a manner that is
detrimental to the business interests of the Company, subjects the Company to liability or loss of
goodwill, or damages its reputation or image in the community.

Agency Staff
As an R3001 Agent, you may choose to employ an unlimited number of agency staff. These
individuals are not employees of Allstate. Except for Licensed Sales Professionals (see Licensed
Sales Professionals section below), your agency staff does not need to be approved by the
Company. You are solely responsible for determining all aspects of your agency staff's
relationship with you, including wages, hours, and working conditions subject to all contracts,
federal, state or local laws, ordinances, rules, and regulations regarding employees. This also
includes decisions to hire, transfer, suspend, lay off, promote, discipline, and discharge agency
staff. The Company plays no role in those decisions. You are responsible for all salaries and other
compensation. Any compensation or benefits package made available to agency staff will be at
your sole discretion. In addition, you are responsible for proper withholding and the payment of
appropriate federal, state and local income taxes, FICA, and federal and state unemployment taxes.
You are accountable for the conduct of your agency staff. You must ensure that all agency staff
comply with all laws affecting your agency operation and meet the Company's standards with
respect to ethical business practices.

Agencies participating in the Enhanced Compensation Plan (ECP) are prohibited from sharing
licensed and/or unlicensed staff with other agents. Agencies with multiple locations are permitted
to shift staff between their primary and Enhanced Satellite Agency (ESA) locations.

To comply with state licensing and safeguarding laws, you will be required to utilize the Manage
My Staff (MMS)" tool to add, terminate, and verify licensed and unlicensed agency staff. Each
agency staff member employed by you will be required to sign the Confidentiality and Non-
Competition Agreement.




I I Refer to the Manage My Staff (MMS) subsection for more information.

EA Independent Contractor Manual — September 18, 2020                                         Page 23
  2020 Allstate Insurance Company

                                                                                          Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 25 of 51 PageID #:81




Licensed Sales Professionals

If you use Licensed Sales Professionals (LSPs) as part of your agency staff, you must have them
approved and where required, appointed by the Company before they can solicit, sell or bind
insurance for your agency. Your LSP may not solicit, bind or service business that is for another
insurance agency or company other than Allstate that is not authorized by Allstate. The authority
granted by the Company for an agency staff member to act as an LSP, including the binding of
coverage, can be withdrawn or limited by the Company at any time in its sole discretion.

Your LSP may generate new business both inside and outside of your agency, Satellite Agency,
Enhanced Satellite Agency or LAE.

Although you have the discretion to determine how you will use your LSPs, you must comply with
the following requirements and procedures.

Licensing

LSPs must meet specific licensing requirements to obtain an Allstate appointment. They must
hold a valid state insurance license for each line of insurance to be bound. This license must be
the same as the license that you hold.

Binding Authority Approval

In order for an LSP to be approved by the Company for binding authority, he must first provide
information concerning his background which will be verified by the Company (the Company will
pay the cost of the background check). If an acceptable verification is received, he must then:
    • Have and maintain the necessary insurance licenses
    • Successfully complete the Allstate educational requirements
    •   Sign the Confidentiality and Non-Competition Agreement
    • Obtain Company approval
Written approval must be received from the Company in order for binding authority to be extended
to the LSP. After adding the LSP to MMS as licensed, you will receive an email containing the
link to on-line paperwork. This email will be sent from the AAPCDPT mailbox. You and your
LSP must complete the on-line paperwork and your LSP must meet the regional binding education
requirements. The Company will notify you of your LSP's binding authority approval, once all
requirements are met, via the Binding Authority Approval form (Exhibit H in the Reference
Guide). Once approved by the Company, the LSP will have up to the same binding authority as
you. You will determine the level of authority based upon your judgment regarding the LSP's
product knowledge, sales skills, people skills and overall expertise in writing good quality
business.

All applications bound by the LSP must be completed and remitted in compliance with established
policies and procedures.



EA Independent Contractor Manual — September 18, 2020                                    Page 24
© 2020 Allstate Insurance Company

                                                                                     Pls. Exhibit 2
     Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 26 of 51 PageID #:82




Signature Procedures

The LSP is required to sign each application with his name, date it, and place his producer number
on the application, as the writing agent.

Brokering

Your LSP may solicit and bind Allstate products and services and Assigned Risk and other state
insurance plans as well as solicit and service Ivantage expanded markets programs, as authorized
by Allstate.

Your LSP may not solicit, bind or service business that is for another agency or insurance company
other than Allstate or that is not authorized by Allstate.

Agent Responsibilities

You are the person ultimately responsible for all sales and service activities of your LSP since he
is acting under your direction or control. His representations will be attributed to you. It is your
responsibility to be certain that your LSP is fully trained and prepared to represent Allstate well as
a professional with the highest integrity.
You must ensure that certain responsibilities are met, including:
•       Maintaining a valid insurance license. You are responsible for providing to the Company
        annual proof that the LSP has a valid license. You must immediately notify the Company if
        the LSP ceases to work for you or loses his license so Allstate can withdraw sponsorship of
        the LSP's license. You must also use Manage My Staff (MMS)'2 to verify, add or terminate
        licensed agency staff.
•       Compliance with Company policies and procedures, including the Allstate Agency Standards,
        and all applicable laws and regulations relating to the conduct of business under the R3001
        Agreement
•       Providing a proper level of customer service
•       Compliance with the standards described under Ethical Standards in the Conduct of Business
•       Obtaining accurate and truthful information on all applications
•       Meeting all quality verification and administrative requirements
•       Providing the education and development necessary to avoid errors and omissions (E&O)
        activity. With E&O coverage through CalSurance, your errors and omissions protection is
        extended to your LSP for authorized sales and service activities. Any errors and omissions
        situation resulting from the actions of your LSP will be treated just as if it resulted from your
        own sales and service activities.

As with any member of your agency staff, the LSP must sign the appropriate Confidentiality and
Non-Competition Agreement.

12   Refer to the Manage My Staff subsection for more information.

EA Independent Contractor Manual — September 18, 2020                                           Page 25
© 2020 Allstate Insurance Company

                                                                                            Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 27 of 51 PageID #:83




Manage My Staff (MMS)

Manage My Staff (MMS) is an online tool for managing agency staff information. It is used to
add, terminate, and verify data for licensed and unlicensed agency staff. MMS streamlines the
process for verifying completion of confidentiality/non-compete agreements and provides the
enhanced ability to monitor compliance with state licensing/appointment regulations.

MMS is intended to be used for agency staff. MMS may not be used:
     • to create support staff IDs for other Allstate agents or financial specialists working in your
       office, or
     • to create fake IDs (IDs not tied back to a specific agency staff, i.e., Front Desk, Staff, etc.),
       or
     • to create staff IDs for yourself in your own office.

Insurance
As an R3001 Agent, you will be required to provide certain insurance coverages for your agency
at your expense. Allstate will need to be named as an additional insured where specified. Any
change in coverage or cancellation will require at least thirty (30) days' prior written notice to
Allstate. You are required by Allstate to provide proof of insurance to the Company upon request.
If the policies do not provide adequate protection, Allstate will advise you of this and will expect
compliance with these requirements within fifteen (15) days. If you do not purchase the required
insurance, Allstate may obtain the necessary coverage at your expense.
The following coverages are required:
•    Workers' Compensation including Employers Liability for any person employed
•    Commercial General Liability
•    Professional Liability (Errors and Omissions)

Specific limits and carrier information follow.

Workers' Compensation/Employers Liability

You are required to carry Workers' Compensation insurance regardless of whether it is required
by law. However, you, as the agent or Key Person, acting as the employer, do not have to be
covered under the policy unless it is legally required under state law. If you are contracting for
agency staff through a staffing vendor, the vendor should provide Workers'
Compensation/Employers Liability insurance. If the staffing vendor does not provide Workers'
Compensation/Employers Liability insurance or you are using a payrolling service, then you will
have to provide this coverage. The Workers' Compensation insurance must include Other States
insurance, with a waiver of subrogation rights against the Company - Statutory limits, and
Employers Liability with a waiver of subrogation rights against the Company:

•    $100,000 bodily injury per accident
•    $100,000 disease per employee
•    $500,000 policy aggregate

EA Independent Contractor Manual — September 18, 2020                                           Page 26
© 2020 Allstate Insurance Company

                                                                                           Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 28 of 51 PageID #:84




    Note: Workers' Compensation pays benefits prescribed by statute to a worker who sustains
          an injury arising out of and in the course of employment. Benefits are governed entirely
          by applicable statutes. Employers Liability protects employers from suits brought by
          injured employees or their families that may fall outside the exclusive remedy provided
          by Workers' Compensation. An example of an Employers Liability suit would be one
          brought by family members for loss of consortium.

Commercial General Liability

You are required to carry Commercial General Liability coverage covering liability for bodily
injury and property damage with Allstate as an additional insured and a severability of
interest/cross liability endorsement. The required minimum limit is a $500,000 combined single
limit.

This coverage, in most cases, may be purchased through Allstate via a Commercial General
Liability or Business Owners policy; however, you may also use another carrier's plan. The choice
is yours.

Professional Liability (Errors and Omissions)

Allstate Sponsored Group E&O Program
As an R3001 Agent, you are required to maintain an Errors and Omissions (E&O) insurance policy
with a minimum per claim and aggregate limit of $1 million, with legal defense in addition to this
limit.

Except for New York R3001 Agents, all R3001 Agents must obtain their E&O insurance through
the broker, CalSurance, with coverage currently being provided by Allianz. In addition to the
minimum per claim and aggregate limit of $1 million, increased limits are available for $2 million,
$5 million or $10 million per claim and aggregate through CalSurance. If you have a Series 62 or
Series 7 license, you must also obtain the Securities Endorsement for an additional premium.

The Allstate Exclusive Agent policy is intended to cover the named insured (you) and all your
employees, leased employees and/or temporary employees (unlicensed and licensed) assisting you
in your insurance activities while acting within the scope of their duties as employees. The Allstate
Exclusive Agent policy also includes coverage for Licensed Sales Professionals (including those
with securities licenses) while engaged in rendering professional services on behalf of the named
insured. Licensed Sales Professionals are covered within your limits of liability at no additional
cost. The coverage is not restricted to a single agency location. Separate coverage must be
obtained, however, if you have more than one corporate entity under which you do business. You
may want to consider purchasing a higher limit if you have Licensed Sales Professionals or are
operating a Satellite Agency, Enhanced Satellite Agency, or Local Agency Extension.

Coverage must be purchased via the CalSurance website at
www.calsurance.com/allstateagent. To log-in, input your name and your 6-digit agent number
(e.g., a020205 or 41-20205 should be input as 020205). The application will automatically be pre-
filled. To complete online enrollment, select one of three payment methods: full payment by credit
card, full payment by ACH (electronic check payment), or payment installments by ACH (first

EA Independent Contractor Manual — September 18, 2020                                       Page 27
© 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 29 of 51 PageID #:85




installment at time of enrollment, second installment on 10/1, and final third installment on 11/1).
When you complete the online enrollment process through CalSurance, you will be able to print
an "Errors and Omissions Insurance Certificate" as proof of E&O coverage immediately.

As an existing R3001 Agent participating in the Allstate Sponsored Group E&O Program through
CalSurance, you will receive renewal notification at least 30 days prior to the next renewal. If the
premium has not been paid by the day preceding the beginning of the next policy period,
CalSurance will contact the Company. The Company will pay the premium for E&O coverage on
your behalf (and Series 62 or Series 7, if you are Series 62 or Series 7 licensed) at the same limit
of liability elected by you during the previous policy period. The full premium amount, plus a
processing fee of 25% of the full premium amount, will then be automatically deducted from your
commissions. Any attempt to pay after the expiration of the renewal enrollment period will be
denied.

New R3001 Agents are required to purchase the necessary E&O coverage prior to appointment.
The premium is prorated based on month of appointment and your payment options are limited to
full payment by credit card or full payment by ACH (electronic check payment). In the event you
do not purchase the necessary coverage within fifteen (15) business days prior to your appointment
date, the Company will pay the premium for E&O coverage on your behalf (and Series 62 or Series
7, if any licensed agency employee is Series 62 or Series 7 licensed). The applicable premium
amount, plus a processing fee of 25% of the applicable premium amount, will then be
automatically deducted from your commissions..

Allstate will handle errors and omissions claims involving Allstate policies (including facility and
Assigned Risk policies written by Allstate) where you are alleged to have made a mistake, but the
policy or coverage is one that Allstate would have otherwise written (applies to claims reported on
or after January 1, 1999). An example would be where you fail to add rental reimbursement
coverage to an Allstate automobile policy as requested by the customer and that you agreed to
procure (before an actual claim arose). In this example, Allstate will pay the claim once it is
determined that an error or omission occurred as long as you had authority to bind the rental
reimbursement and both you and the customer had agreed that you would procure the rental
reimbursement coverage. Claims in which it is alleged that you made a mistake resulting in no
coverage because the policy type or coverage was not offered by Allstate or you exceeded your
binding authority in binding a risk that did not meet Allstate's underwriting criteria or claims in
which it is alleged you owed a duty to a customer which you breached (typically relates to
inadequate or lack of coverage), are the types of claims where damages resulting from such error
would ultimately be your responsibility and for which you should seek coverage under your errors
and omissions policy through CalSurance. Claims alleging that you owed a duty to a customer that
you breached can often be brought after the end of the agency relationship with Allstate and this
is one of the reasons it is important for agents who are no longer active with Allstate to carefully
consider purchasing the two-year, three-year, five-year, or Unlimited Extended Reporting Period
coverage as described below.

The policy provides not only coverage for insurance products, but also for authorized non-
insurance products, such as Motor Club/Roadside Services, on behalf of Allstate Insurance
Company and/or its subsidiaries and affiliates. The policy will also cover alleged mistakes



EA Independent Contractor Manual — September 18, 2020                                      Page 28
© 2020 Allstate Insurance Company

                                                                                       Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 30 of 51 PageID #:86




involving a policy (or product) other than an Allstate policy, e.g., JUA, Fair Plan, or expanded
market coverage business.

Remember that you should immediately report any potential errors and omissions claims to the
local Market Claim Manager and Lancer Claims Services (the third party claims administrator).
You are expected to cooperate in the investigation of potential agent E&O situations in order for
the Company to avoid potential legal liability and loss of goodwill. Failure to cooperate in these
situations may jeopardize your agency relationship with the Company.

Upon termination of your R3001 Agreement, your active E&O coverage ceases. An automatic
one-year Extended Reporting Period (ERP) beginning on the date of termination is provided to
report claims under the CalSurance E&O program, which arise out of an alleged act and/or error
or omission that took place prior to the date of your termination (refer to CalSurance website for
additional information). If your agreement is terminated and you then request a refund of your
unearned E&O premium, your Automatic one-year Extended Reporting Period will be shortened
to ninety (90) days from agreement termination and there will be no coverage for claims reported
after 90 days from agreement termination which arise out of an alleged act and/or omission that
took place prior to termination. Optional ERPs are available for purchase within sixty (60) days
of the date of your agreement termination. Options include a two-year Extended Reporting Period
for 100% of the last annual E&O premium, a three-year ERP for 130% of the last annual E&O
premium, a five-year Extended Reporting Period for 200% of the last annual E&O premium, or an
Unlimited Extended Reporting Period for 500% of the last annual premium. Last annual premium
includes any additional coverage options such as the Securities and/or EPLI endorsement(s), if
applicable.

For E&O policy details (including applicable deductibles), refer to the CalSurance program policy
and     materials,  which      can    be    access    through       the    CalSurance    website:
http://wwvv.calsurance.com/allstateagent/.

See Additional Optional Insurance in the Reference Guide for information on other insurance
coverages you may choose to carry.

New York 83001 Agents Who Choose Not to Obtain Insurance through the Allstate
Sponsored Group E&O Program

As an R3001 Agent, you are required to maintain an Errors and Omissions (E&O) insurance policy
with a minimum per claim and aggregate limit of $1 million, with legal defense in addition to this
limit.

As an R3001 Agent, you will receive renewal notification at least 30 days prior to the next renewal.
If you choose not to participate in the Allstate Sponsored Group E&O Program, you still must
provide proof of coverage to Allstate from the alternative insurance carrier. Certificates from the
alternative insurance carrier must be provided to the HR Department by the communicated renewal
deadline. If the necessary E&O coverage is not purchased by the communicated renewal deadline,
coverage through CalSurance will be purchased on your behalf. The full premium amount, plus a
processing fee of 25% of the full premium amount, will then be automatically deducted from your
commissions.


EA Independent Contractor Manual — September 18, 2020                                      Page 29
© 2020 Allstate Insurance Company

                                                                                       Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 31 of 51 PageID #:87




It is your responsibility to ensure an E&O policy from the alternative carrier meets the
requirements identified below:
•    Minimum of $1M per claim limit with a $1M aggregate limit. Legal defense cost must be in
     addition to the limits of liability.
•    Allstate Insurance Company and/or its subsidiaries and affiliates must be added as an
     additional insured for vicarious liability.
•    Policy must include coverage for all Allstate and non-Allstate products you are authorized to
     sell and/or service including, but not limited to, residual markets, flood, bank and securities
     products.
•    Coverage for Series 62 or Series 7 activities must be included if you, the agent, or one of your
     Licensed Sales Professionals maintains a Series 62 or Series 7 license.
•    The policy must include coverage for all agency staff while engaged in the sale and/or servicing
     of products that you are authorized and approved to sell and/or service by Allstate.
•    The retroactive date must be the effective date of the first date of contract with Allstate or the
     inception date of the first claims made Agent's E&O policy, which has been maintained in full
     force without interruption — whichever is earlier.
•    The E&O insurer must carry an AM Best Rating A-, XIII or better. The E&O insurer must be
     an admitted insurance carrier.

Economic Interest in the Book of Business
You have an economic interest in the Allstate customer accounts developed under the R3000 and
R3001 Agreements. That economic interest is a specifically defined, limited interest. Subject to
the terms and conditions set forth in your R3001 Agreement, this Manual, and the Supplement,
your economic interest in the book of business is comprised of only two elements:
     •   First, the economic interest includes the option, where applicable, of receiving a
         termination payment according to the terms of your R3001 Agreement, this Manual, and
         the Supplement
     •   Second, the economic interest includes the ability to transfer your interest as provided in
         the R3001 Agreement, this Manual, and the Supplement, subject to the Company's
         approval
No other rights are included within the terms "your economic interest" or "economic interest in
the book of business." You do not have any ownership interest in any of the business written under
the R3000 and R3001 Agreements or any previous agency agreement between you and the
Company. You do not have any right to renewals or renewal commissions of any kind after
termination of your R3001 Agreement. The Company retains ownership of each item of business
and of the entire book of business, including renewals. You do not have any ownership interest in
expirations, renewals, or in any information about the customers to whom you have sold Company
business. All such information remains the property of the Company.




EA Independent Contractor Manual — September 18, 2020                                         Page 30
  2020 Allstate Insurance Company

                                                                                          Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 32 of 51 PageID #:88




The economic interest includes both the assets and liabilities associated with that interest. This
includes an economic interest that is purchased by you. Assets as referenced in this section may
include, but are not limited to, commission interest (the right to receive commissions), termination
payment eligibility, earned premium on both active and terminated policies, and positive policies
in force and item growth. Liabilities as referenced in this section may include, but are not limited
to, commission chargebacks, Allstate Financial (AF) production credit chargebacks, negative
policies in force, negative item growth, and items such as losses (past, present and future) occurring
in a book of business that may disqualify you for particular bonuses, commission increases or other
Company reward programs.

Assigning a Security Interest in the Economic Interest in an Allstate
Book of Business in order to Obtain a Business Loan
You may collaterally assign a security interest in your economic interest in the business written
under the R3000 and/or R3001 Agreement to obtain a business loan, subject to Company approval.

In order for Allstate to approve an assignment of a security interest, the Request for Consent to the
Granting of Security Interest in the Economic Interest in an R3001 Agreement, a copy of which
can be accessed through the Lending Connection webpage, must be completed and signed by the
Agency Key Person and the lender (financial institution, seller, or individual lender), and
submitted to the Allstate Lending Connectionsm in Home Office for approval.

The Request for Consent to the Granting of Security Interest includes the Granting of Security
Interest in the Economic Interest in an R3001 Agreement Notice to Lender and the Security
Agreement in Economic Interest; both documents must be completed, signed, and submitted to the
Allstate Lending Connectionsm

The existence of an Allstate-approved Request for Consent to the Granting of Security Interest on
an Allstate book of business means that:
   •   If the agency owner terminates and decides to sell the economic interest in the book of
       business, the seller needs to satisfy the lien in order for the sale to be approved by Allstate.
       A book of business cannot be transferred unless Allstate has received documentation that
       the lender's Security Interest has been released (the Lending Connection webpage includes
       guidelines for releasing assignments and security interests). Please note that if you have
       assigned a security interest in the economic interest you have in your Allstate book of
       business, you must disclose any such assignment, in writing, to any potential buyer of your
       economic interest.
   •   If the agency owner terminates and elects the Termination Payment Provision (TPP),
       Allstate makes the termination payments directly to the lender up to the loan balance or the
       value of the TPP, whichever is reached first. The Allstate Lending Connections` contacts
       the lender to ascertain the loan balance. The lender may provide written proof that the loan
       has been satisfied in full and that they are releasing their security interest so that the
       Company may begin making termination payments to you.




EA Independent Contractor Manual — September 18, 2020                                         Page 31
© 2020 Allstate Insurance Company


                                                                                          Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 33 of 51 PageID #:89




Please note that if you terminate your agreement due to a change in the way your business is legally
structured (e.g., sole proprietor to corporation or LLC), you will be required to provide one of the
following before signing a new R3001 Agreement:

    •   Documentation from the lender that they have released their security interest
    •   A Request for Consent to the Granting of Security Interest executed by the new business
        entity
    •   An Agreement to Assume Security Agreements, Assignments of TPP, and Assignments of
        Commission with each lender (copies of which can be accessed through the Lending
        Connection webpage)

The Company will not execute an R3001 Agreement with the new business entity unless one of
the above documents is provided. You will have to continue operating under the existing R3001
Agreement until the necessary documents are provided.

The Company will not approve an assignment of your entire agreement as security for a
loan. Also, please understand that Allstate is never involved in the approval of a loan or a lender
— that is between lender and agency owner. Not all lenders may be willing to loan money based
on the assignment of a security interest in the economic interest in your book of business.

See the Transfer of Economic Interest section for information regarding your obligations
and responsibilities prior to transferring your economic interest.

Transfer of Economic Interest
Before transferring your economic interest in the business or your interest in this Agreement,
you have the obligation and sole responsibility to (i) repay any business loan secured by your
rights and economic interest in the business, whether with the proceeds from such transfer or not;
(ii) satisfy prior to transfer any obligation you owe to the Company or lien held by the Company
on your economic interest; and (iii) disclose to any transferee or purchaser of the business (a)
the existence of such business loan, including any lien, security interest, or other encumbrance
related to such loan, or obligation to repay and, if applicable, your intention to repay such business
loan with the proceeds of such sale or transfer; and (b) any obligation you owe to the Company
or lien held by the Company that must be satisfied prior to the transfer of your economic interest.

Termination of R3001 Agreement
Agent Initiated Termination

You must give Allstate ninety (90) days' written notice in order to terminate the R3001
Agreement. You are not required to give ninety (90) days' notice of termination if both Allstate
and you mutually agree to a shorter time period.




EA Independent Contractor Manual — September 18, 2020                                        Page 32
© 2020 Allstate Insurance Company

                                                                                         Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 34 of 51 PageID #:90




Automatic Termination

Outlined below are the guidelines for the following situations that result in the automatic
termination of the R3001 Agreement:

     1. Your death or permanent incapacity 13

     2. Your loss of any required agent license or agency license

     3. The dissolution of the agency (A or C Agreement only)

     4. You, as the Key Person, cease to be employed by the agency (A or C Agreement
        only)'3

     5. The surrender of, or the election not to renew, the Company's license to sell insurance in
        all lines in the state in which your sales location is located

•    You, or your legal representative, may elect to transfer your interest in the book of business
     serviced by your agency to an approved buyer, or elect to receive a termination payment
     from the Company, except for a termination pursuant to (5) above, subject to the terms and
     conditions set forth in the R3001 Agreement, this Manual, and the Supplement. If such
     election is not made or the economic interest is not transferred to an approved buyer within
     90 days of termination of the R3001 Agreement (or such longer period within the Company's
     discretion), the termination payment will be processed.

     See the Transfer of Economic Interest section for information regarding your obligations
     and responsibilities prior to transferring your economic interest

•    The Company will service the book of business for a period of ninety (90) days following
     termination (or the first day of the following calendar month if the termination date of the R3001
     Agreement is other than the last day of the month), unless the Company has agreed to allow
     one or more Licensed Sales Professionals (LSPs) in your agency to service the business.
     Although the R3001 Agreement has been terminated, your agent number will remain active
     until the eligible policies have been transferred to an approved buyer with a new agent
     number, or until the Company receives written instructions from you, or your legal
     representative, that the termination payment has been elected. There will be no
     commissions paid during the service period, other than the final commission check, except
     as noted below.




13 For an agency who uses the C version of the R3001 Agreement, the agency may make a request to replace the
Key Person upon the death or permanent incapacity of that individual. Agency must provide written notice to
the Company of its intent to replace the Key Person within 30 days of the death or permanent incapacity. Agency
shall have 90 days from the date Key Person dies or is permanently incapacitated to replace the existing Key
Person with a new Key Person approved by Allstate. Agency must continue to meet all licensing requirements
and obtain approval for the business to be serviced by a Licensed Sales Professional until a new Key Person is
approved. See the C Version of the 83001 Agreement — Key Person Change section for additional
information.

EA Independent Contractor Manual — September 18, 2020                                                Page 33
© 2020 Allstate Insurance Company

                                                                                                 Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 35 of 51 PageID #:91




•     You, or your legal representative, may make a request to allow the agency location to remain
      open if your R3001 Agreement is automatically terminated for any of the above reasons, except
      termination pursuant to (5) above. This request will only be approved in situations where
      closing the office location would cause significant undue hardship to the business. One or more
      LSPs will need to be approved to service the business in your agency during the service period.

     If approved, the location will be allowed to remain open from the effective date of termination
     of the R3001 Agreement and for three full calendar months after the first of the month
     following the date of the termination (service period). Although the R3001 Agreement has
     been terminated, your agent number will remain active until the eligible policies have been
     transferred to an approved buyer with a new agent number, or until the Company receives
     written instructions from you or your legal representative that the termination payment has
     been elected. However, please note that your appointments with the Company will be
     terminated immediately. The following must also be agreed to by you, or your legal
     representative, through a Letter of Understanding prior to allowing the agency location to
     remain open:

         1. If the R3001 Agreement is automatically terminated pursuant to (2), (3) and (4) above,
            you will not be permitted to work in the agency location during this service period
         2. You, or your legal representative, will be responsible for all expenses to run the
            agency, including compensation for the LSPs servicing the business during this period
         3. No commissions will be paid during this period, except that the Company will pay
            commissions that would have otherwise been generated by the agency to offset the
            expenses incurred in continuing to service the business on the Company's behalf
            during the service period


      EXAMPLE:          Termination due to permanent
                        incapacity:                                    June 15 (no SAP input)

                        Final direct deposit check issued to
                        you:                                           mid-July

                        Business will be processed under your
                        agent number through "service
                        period:"                                       September 30

                        Agency transfer date requirement
                        (begin processing of business under
                        buying agent's number):                        October 1


Company Initiated Termination

Outlined below are the guidelines that apply in situations in which the Company has given
ninety (90) days' notice of termination, with or without cause, and has requested that you
immediately cease representing the Company:

EA Independent Contractor Manual — September 18, 2020                                       Page 34
© 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 36 of 51 PageID #:92




•    You may elect to transfer your interest in the book of business serviced by your agency to
     an approved buyer, or to receive a termination payment from the Company, subject to the
     terms and conditions set forth in the R3001 Agreement, this Manual, and the Supplement. If
     such election is not made or the economic interest is not transferred to an approved buyer
     within 90 days of notice of termination of the R3001 Agreement (or such longer period within
     the Company's discretion), the termination payment will be processed.

     See the Transfer of Economic Interest section for information regarding your
     obligations and responsibilities prior to transferring your economic interest

        Note: When the Company has requested that you immediately cease representing the
              Company, approval of a buyer will also be conditional on the agreement that you
              will not have any involvement or ownership interest in the buyer's agency
              following the sale

•    The Company will service the book of business until the ninety (90) day notice period
     expires (or the first day of the following calendar month if the termination date of the R3001
     Agreement is other than the last day of the month), unless the Company has agreed to allow
     one or more Licensed Sales Professionals (LSPs) in your agency to service the business.
     Although the R3001 Agreement has been terminated, your agent number will remain active
     until the eligible policies have been transferred to an approved buyer with a new agent
     number, or until the Company receives written instructions from you that the termination
     payment has been elected.

•    You may make a request to allow the agency location to remain open. This request will
     only be approved in situations where closing the office location would cause significant
     undue hardship to the business. One or more LSPs will need to be approved to service the
     business in your agency during the service period.

     If approved, the location will be allowed to remain open from the notice of termination of the
     R3001 Agreement and for three full calendar months after the first of the month following
     the date of the termination (service period). Although the R3001 Agreement has been
     terminated, your agent number will remain active until the eligible policies have been
     transferred to an approved buyer with a new agent number, or until the Company receives
     written instructions from you or your legal representative that the termination payment has
     been elected. However, please note that your appointments with the Company will be
     terminated immediately. The following must also be agreed to by you through a Letter of
     Understanding prior to allowing the agency location to remain open:


        1. You will not be permitted to work in the agency location during this service period
        2. You will be responsible for all expenses to run the agency, including compensation
           for the LSPs servicing the business during this period




EA Independent Contractor Manual — September 18, 2020                                     Page 35
© 2020 Allstate Insurance Company

                                                                                      Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 37 of 51 PageID #:93




Outlined below are the guidelines that apply in situations in which the Company has terminated
the R3001 Agreement immediately for cause:
•    You may elect to transfer your interest in the book of business serviced by your agency to an
     approved buyer, or elect to receive a termination payment from the Company, subject to the
     terms and conditions set forth in the R3001 Agreement, this Manual, and the Supplement.
     If such election is not made or the economic interest is not transferred to an approved buyer
     within 90 days of termination of the R3001 Agreement (or such longer period within the
     Company's discretion), the termination payment will be processed.

     See the Transfer of Economic Interest section for information regarding your
     obligations and responsibilities prior to transferring your economic interest
          Note: If your agreement is terminated immediately for cause, approval of a buyer
                will also be conditional on the agreement that you will not have any involvement
                or ownership interest in the buyer's agency following the sale
•    You will cease representing Allstate immediately. The Company will service the book of
     business from the effective date of termination and for three full calendar months after the
     first of the month following the date of the termination, or until you elect to accept the
     termination payment, or until the date a sale of your interest in the book of business to an
     approved buyer is effective, whichever is earliest. There will be no commissions paid during
     the service period, other than the final commission check, except as noted below.
•    During the service period, the Company in its sole discretion will determine the manner in
     which service will be provided.
•    You may make a request to allow the agency location to remain open. This request will only
     be approved in situations where closing the office location would cause significant undue
     hardship to the business. One or more LSPs will need to be approved to service the business
     in your agency during the service period.

     If approved, the location will be allowed to remain open from the effective date of termination
     of the R3001 Agreement and for three full calendar months after the first of the month
     following the date of the termination (service period). Although the R3001 Agreement has
     been terminated, your agent number will remain active until the eligible policies have been
     transferred to an approved buyer with a new agent number, or until the Company receives
     written instructions from you or your legal representative that the termination payment has
     been elected. However, please note that your appointments with the Company will be
     terminated immediately. The following must also be agreed to by you through a Letter of
     Understanding prior to allowing the agency location to remain open:

        1. You will not be permitted to work in the agency location during this service period
        2. You will be responsible for all expenses to run the agency
        3. No commissions will be paid during this period, except that the Company will pay
           commissions that would have otherwise been generated by the agency to offset the
           expenses incurred in continuing to service the business on the Company's behalf during
           the service period


EA Independent Contractor Manual — September 18, 2020                                      Page 36
© 2020 Allstate Insurance Company

                                                                                       Pls. Exhibit 2
     Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 38 of 51 PageID #:94




Use of Agency Name after Termination

The authority granted to the Company to use your name and/or signature on company documents,
including policy documents and customer communications materials, shall continue for up to 120
days after the termination of the Agreement, unless the parties have agreed otherwise in writing.
If you become aware that Allstate has used your name or signature after the 120 day post
termination period, you agree to notify Allstate regarding the usage and give Allstate up to 60 days
after Allstate's receipt of the notice to stop using your name and/or signature. Notice must be
provided to:

           Allstate Insurance Company
           8711 Freeport Parkway
           Irving, TX 75063


Payment after Termination

•      You, or your legal representative, will be paid for new and renewal business processed up to
       the date of termination of the R3001 Agreement, except where prohibited by state law due to
       loss of any required agent or agency license
•      You, or your legal representative, will receive one more commission check(s) after termination
       of the R3001 Agreement, for business processed up to the termination date, except as noted
       above under Automatic Termination
           Note: In a sale situation, the buying agent will not receive a commission payment from
                 the Company until the second month after the effective date of his agreement.
                 However, if your agency was incorporated, and the buying agent keeps the same
                 tax ID number, commissions will continue to be paid to the corporation.

•      The final commission check, if any, is in addition to the termination payment from the
       Company that is made in 24 monthly installments if you, or your legal representative, have
       elected it

Sale of Agency"
Subject to the terms and conditions set forth in the R3001 Agreement, theSupplement, and this
Manual, you may transfer your economic interest15 in the business written under the R3000
and/or R3001 Agreement upon the termination of your agency relationship with Allstate by
either:
       1. Selling your economic interest in the business to an approved buyer

14
  Any reference in this Manual to the sale of an agency or the sale, transfer, or purchase of an agent's book of
business means the sale, transfer, or purchase of the economic or other interest in the book of business only.
Allstate retains ownership of the book of business.
15   See the Economic Interest in the Book of Business section for further information on economic interest.

EA Independent Contractor Manual — September 18, 2020                                                  Page 37
© 2020 Allstate Insurance Company

                                                                                                   Pls. Exhibit 2
     Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 39 of 51 PageID #:95




      2. Electing the termination payment
If you entered the EA program as an outside buyer, you have an economic interest in the customer
accounts that you acquired from the selling agent which were written under the R3000 and/or
R3001 Agreement. 16

As an R3001 Agent, you may sell your economic interest in the book of business serviced by your
agency at any time provided the Company approves the buyer. The Company shall have the right
to approve or disapprove the sale of the economic interest in the book at any time up until the time
the transfer of the economic interest has occurred. (See Becoming an R3001 Agent in the
Reference Guide, Agency Sales between Existing R3001 Agents in this Manual, and Agency Sales
between Existing R3001 Agents and Outside Buyers in this Manual.) You can sell your economic
interest in the book of business to a single purchaser or multiple purchasers. From and after any
such transfer or sale of your agency's economic interest, you will no longer have any economic
interest in or any other rights with respect to any of the business written under the R3000 and/or
R3001 Agreement and your economic interest extinguishes and ceases to exist.

See Sales Processing in this section for information on accounts that may be included in the sale,
subject to the terms and conditions set forth in the R3001 Agreement.
If you elect to sell your economic interest in the book of business to an outside buyer, the process
outlined under Outside Buyer Approval in the Reference Guide should be followed. If your intent
is to terminate your relationship with Allstate on the proposed transfer date, regardless of whether
a buyer is approved, you must give the Company ninety (90) days' notice of termination as
specified in your R3001 Agreement.
In sale of agency situations, Allstate is never the buyer or seller. The only times Allstate is
involved is to approve the buyer and when you elect to receive the termination payment. If you
elect to sell, you do not receive the termination payment from Allstate.

See the Transfer of Economic Interest section for information regarding your obligations
and responsibilities prior to transferring your economic interest.

Agency Sales between Existing R3001 Agents

A qualified R3001 Agent may be approved as a buyer of your interest in the book of business
serviced by your agency. In order to be considered for a book purchase, the agent must meet the
then current qualifications established by the Company. For qualifications for Satellite Agencies
and Enhanced Satellite Agencies, refer to the eligibility requirements in the Satellite Agencies and
Enhanced Satellite Agencies subsection of this Manual.

Approval of a sale of your interest in the book of business serviced by your agency is dependent
on your location being in close proximity to the buying R3001 Agent's location if the books of
business will be merged into one of the locations.



16
  If you are an outside buyer who is under the R3001S (or C) Agreement, the termination payment on the
accounts acquired from the selling R3001 Agent will be calculated under the terms of your agreement.

EA Independent Contractor Manual — September 18, 2020                                        Page 38
© 2020 Allstate Insurance Company

                                                                                         Pls. Exhibit 2
     Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 40 of 51 PageID #:96




Agency Sales between Existing R3001 Agents and Outside Buyers
A qualified outside buyer may be approved as a buyer to purchase your interest in the book of
business serviced by your agency. In order to be considered to purchase the interest in a book of
business, the outside buyer candidate must meet the then current qualifications established by the
Company. The following are the current qualifications that a candidate must meet in order to be
considered for approval as a buyer:

       •   Must complete and submit an R4018 - Agency Purchase Approval Request (Exhibit I) to
           the local sales leader
       •   Must complete the Agent Selection Questionnaire (ASQ) and obtain a pass score. (This
           requirement does not apply if the candidate was formerly an Exclusive Agent, an Allstate
           Field Sales Leader, or if the candidate is applying to become an Allstate Dealer agency.)
       •   Must have results on the background check which are satisfactory to the Company (credit
           and criminal records)
       •   Must submit an acceptable updated Business Plan that includes goals for P&C growth that
           addresses both acquisition and retention, financial services, marketing, and agency
           management
       •   Must read the Form U-4, Uniform application for Securities Industry Registration or
           Transfer, and must read and sign the Letter of Understanding
       •   Must obtain the appropriate individual resident (and non-resident, if applicable) licenses
           and an agency license and/or registration, where required by law, if signing the C version
           of the R3001 Agreement
       •   Must complete the following education prior to the execution of the R3001 Agreement'':
              •   Agency Foundations, Essentials, and Agency Operations Center education (unless
                  the agency owner meets specific opt-out qualifications)
              •   Allstate University education
              •   Other education as designated by the Company
Please note that the outside buyer is always subject to final Company approval.

Retention of Documents

If you sell your interest in the book of business serviced by your agency, the buying agent will be
expected to retain the customer records and required trailing documents.

Sale Processing

The sale of your economic interest in business written under the R3000 and/or R3001 Agreements
must be effective on the first calendar day of the month. See the "policies in account" definition
in the Supplement Glossary for additional information on sale processing.

17   Agency owner candidates must have their P&C licenses before beginning education.

EA Independent Contractor Manual — September 18, 2020                                       Page 39
 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
     Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 41 of 51 PageID #:97




The sale will include your economic interest in secured business (see the "secured business"
definition in the Supplement Glossary for additional information on secured business) and business
transferred to you as part of any agency sale, including policies assigned to Requested Agents
through the customer initiated Agent Change Process.

If you relocate to another market as an R3001 Agent, the Allstate Financial policies written by you
on behalf of yourself and your family members may be excluded from the transfer and retained by
you, except if you are relocating to or from the state of New York.

Also, when selling the economic interest in your agency, registered products (e.g., mutual funds,
variable annuities, variable life insurance) are controlled and retained by the broker dealer, Allstate
Financial Services, LLC 18. (In New York, Jefferson Pilot Financial retains all ownership rights in
the variable universal life product.) The broker dealer will determine who will service the accounts
in the future. The buyer will have to be approved by the broker dealer in order to retain these
accounts. The approval process will include proper licensing, an affiliation with the broker dealer
and customer approval.
      Note: If the buyer does not obtain a securities license or variable Lincoln Benefit Life agent
             number and register their agency location as a branch location with FINRA within 120
             days of the effective date of the sale of agency, the variable policies may be moved into
            a house account and subject to reassignment to an active agent.

It is your responsibility to establish a value and negotiate the sale price for your economic interest
in any of the business included in the transfer:9 If you sell your interest in the entire book of
business serviced by your agency to an approved buyer and the buyer subsequently wants to sell
the business, the buyer may sell the entire economic interest in the book without any waiting
period. It is important to note that Allstate retains ownership of business coded to you, except
where noted in the Supplement, and that business developed under any prior Allstate agent
agreement, except the R3000 Agreement, will always be excluded from the calculation of the
termination payment.

Additionally, if you elect to sell your Assigned Risk, JUA, Fair Access to Insurance Requirements
(FAIR) Plan, or Flood business, you must notify the proper processing areas, servicing carriers,
etc., of the sale and the new agent number. With respect to Flood business, upon termination of
your R3001 Agreement: 1) you can sell your Flood book to another Allstate agent; or 2) if you
maintain an insurance license and sign up through National Flood Insurance Program (NFIP), you
may seek to rewrite the Flood customers directly with the NFIP and offer an NFIP serviced policy
prior to renewal; or 3) if you become appointed with another insurance carrier, you may seek to
write the Flood customers with a policy serviced by a different carrier prior to renewal.

You should not share Personally Identifiable Information (PII) with NFIP or another carrier,
without first obtaining the customer's consent. Please note that Allstate is required under the NFIP
rules to offer the customer an Allstate serviced NFIP policy at renewal unless the customer cancels
prior to the mailing of the renewal offer.

18LSA Securities in the states of PA and LA
19In order for the buyer to accurately assess the value of the agency, your sale and commission reports can be
made available to the buyer. Reports include, but are not limited to, Business Metrics reports, annual on-pace
bonus reports, estimated TPP reports, loss ratio detail reports, and monthly commission statements.

EA Independent Contractor Manual — September 18, 2020                                               Page 40
© 2020 Allstate Insurance Company

                                                                                                Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 42 of 51 PageID #:98




Assignment of Commission
An R3001 Agent may choose to take part in the assignment of commission process for the purposes
of obtaining a loan to purchase an existing agency or for business expansion. The process allows
the agent to assign a portion of his commission to a lender (selling agent and/or financial
institution). Since there are a number of ways to finance a loan, the agent and lender need to agree
on the best method for both of them. The assignment of commission method might not be
appropriate for all situations. However, if agent and lender choose to use the assignment of
commission method, the following must be completed and acknowledged:

    •   The assignment of commission documents (Assignment of Commissions Notice,
        Commission Payment Agreement) that need to be completed in order to initiate the
        assignment of commission process can be accessed through the Lending Connection
        webpage

    •   In addition, if you assign your rights to your termination payment or commissions, you
        must disclose any such assignment to any buyer of your economic interest in the book of
        business
    See the Transfer of Economic Interest section for information regarding your obligations
    and responsibilities prior to transferring your economic interest


Termination Payment
If you decline or are unable to sell your economic interest in the book of business serviced by your
agency (e.g., the Company does not approve the buyer that you present, or you are unable to find
a buyer), you may elect to receive the termination payment, subject to the terms and conditions of
the R3001 Agreement which may include a deduction for any indebtedness owed to the Company.
The termination payment will not apply if you sell your economic interest in the book of business.
It also does not apply if the termination is a result of the Company surrendering or electing not to
renew its license to sell insurance in a state in which you are appointed by the Company or the
discontinuance of the sale of insurance in the state.

If you elect the termination payment, the payment calculated and made by Allstate will only apply
to business written by you, or any predecessor(s) under the R3000 and R3001 Agreements.
Business developed under any other Allstate agent agreement, i.e., R830 or R1500 Agent
Agreement, will be excluded from the termination payment.
If you become an R3001 Agent by purchasing an R3001 Agency, the termination payment on
eligible transferred accounts will be calculated based on the terms of your R3001S (or C)
Agreement. Similarly, if you converted from the R3001 or R3001A Agreement to the R3001S (or
C) Agreement, the termination payment on accounts developed under the R3001 or R3001A
Agreement will be calculated based on the terms of your R3001S (or C) Agreement.

Refer to the Supplement for information on how the termination payment is calculated, the method
of payment, the termination payment report available to selling agents, and the termination
payment impact on the buying agent.



EA Independent Contractor Manual — September 18, 2020                                      Page 41
© 2020 Allstate Insurance Company

                                                                                       Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 43 of 51 PageID #:99




Waiting Period to Open a Start-up -Agency
Effective May 1, 2019, an eighteen (18) month waiting period has been implemented for existing
and former agents who want to open a Start-up Agency or Enhanced Satellite Agency (ESA).

    •   Start-up (ADB and ECP) and Established agencies who divest the interest in all their
        agency locations, will be prohibited from returning as a start-up agency within 18 months
        from the date of their last remaining location's termination date.

In addition, FINRA related family members of a former agency owner/key person will be unable
to open a Start-up agency or ESA within 18 months from the date of the former agency owner/key
person's termination date.


Ethical Standards in the Conduct of Business
Allstate has identified and adopted certain ethical standards that govern how it chooses to conduct
business.
All agency activities must be consistent with Allstate's ethical standards, and any activity
inconsistent with the ethical standards may result in termination of your agency relationship with
the Company.
The following describes the ethical standards. Although not all-inclusive, these standards are
guides of conduct that you should follow as a representative of the Company. The standards also
apply to any member of your agency.

Conflict of Interest
Sometimes people get themselves into situations that make it difficult for them to distinguish to
whom they should be loyal. These situations constitute conflicts of interest. Allstate's position
is that you, as a Company representative, should not take part in any activities that might prove
to place you or your agency in a conflict of interest with respect to the duties you owe to Allstate.
Gifts or Benefits When you're dealing with our policyholders, claimants, or another company,
you may not accept any gift, unusual hospitality, or money in exchange for or in appreciation of
your services. Be careful not to put yourself in the position of owing anyone favors because you
accepted a gift or a sum of money.
Referring People to Attorneys in Claim Situations When you're dealing with our policyholders
or claimants, you may not volunteer, advise, suggest, or in answer to a customer's request or that
of any other person involved in a claim or loss, recommend an attorney or suggest contacting an
attorney.
Other Business Interests Although as an independent contractor you can conduct other businesses,
you may not have other duties or interests that would conflict with your duties under your R3001
Agreement.




EA Independent Contractor Manual — September 18, 2020                                        Page 42
CO 2020 Allstate insurance Company

                                                                                         Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 44 of 51 PageID #:100




Providing Services Ancillary to the Life Application/Underwriting Process Agents and LSPs
are prohibited from providing services ancillary to the Life application/underwriting process,
including, but not limited to paramedical services, handling of specimens, providing of medical
records to underwriting, etc. (provided, however, this prohibition shall not include the collection
of oral fluid specimens).

Political Activity Allstate encourages representatives of the Company to become involved in
community activities, including political activities. You should notify the Company if you are
elected or appointed to political office. This will help to avoid problems that could arise from
Company investment activity in the political entity in which you are involved.

Integrity
As a Company representative, you are expected to act honestly and fairly in all of the Company's
business relationships.

You are expected to comply with Company policies and procedures, including the Allstate
Agency Standards, and all applicable laws and regulations relating to the conduct of business
under the R3001 Agreement.

Second, you may never falsify any state insurance department or Company documents, including
applications, and you may never forge signatures. Furthermore, you may never withhold
information from the Company that could be considered material to its decision to issue
coverage.

Last, misappropriation of funds and cooperating with others to defraud, or any other illegal or
criminal acts, will not be tolerated.

Fraudulent Activity

Fighting fraud is everyone's responsibility. Agents are prohibited from engaging in any activity
that is fraudulent or contrary to the law or the company's policies and procedures. Allstate is
required to report all such activity to the State Fraud Bureau and/or law enforcement as applicable.
If you believe you have knowledge of inappropriate activity, report it to the Allstate i-Report at 1-
800-706-9855.

Fraudulent activity may include, but is not limited to, the following activities:
   • Allowing a family member or other party to sign or otherwise act on behalf of the policy
       owner unless they are duly authorized to do so.
   • Altering a document after it has been signed by a customer.
   • Asking a customer to sign a "blank" form.
   • Signing the customer's name on any documents.
   • Withholding information from the company that could be considered material to our
       decision to issue coverage.




EA Independent Contractor Manual — September 18, 2020                                       Page 43
CO 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 45 of 51 PageID #:101




Unacceptable Sales Practices

There are certain sales practices that are unacceptable for representatives of the Company
including, but not limited to, the following:
Encouraging Customers to Change Agents You should act as a professional in your dealings with
your fellow agents by not soliciting customers to change agents. We all recognize that there are
legitimate cases in which a policyholder makes a request to be transferred to another agent. For
example, there are times when some agents and policyholders just can't get along. We have a
process in place to handle those situations. However, even though you may need to provide
customer service to customers who have another agent, including taking their payments, you
should not be encouraging them to seek a transfer to you or any other agent.

Unauthorized Brokering You may not represent or solicit business for any other company, agent
or broker, except as permitted by the Company.

Improper Referrals You may not accept business which has been referred from an agent, broker,
insurance producer, risk manager or any other person if the business will be controlled/serviced
by such person.

Rebating You may not pay, allow or give, directly or indirectly, any rebate, discount, reduction
of the premium, or any other thing of value to a customer as an inducement to purchase insurance
or after it has been purchased, except where permitted by law and authorized by the Company.

Replacing Existing Life Insurance to the Disadvantage of the Policyholder Replacing existing life
insurance may not be in the policyholder's best interest. You may not replace existing life
insurance knowing the policyholder would have been better off retaining his existing policy or
contract.

Deceptive or Misleading Representations about Competitors State regulations prohibit verbal or
written representations about our competitors that are untrue, deceptive or misleading. These
practices violate our Fair Competition Policy and can result in stiff penalties from the regulators,
as well as potential legal action by a competitor for unfair competition. All statements on the
financial condition, legal status, product performance, or other characteristics of our competition
must be factual. Disparaging comments regarding a competitor is a sensitive issue, particularly
in potential replacement situations, and are prohibited.

Misclassifying and Misrating You may not knowingly misrate or misclassify in order to provide
a more attractive premium to make a sale.

Inappropriate Premium Payment You may not provide your personal EFT or credit card
information for any premium payment(s) on a customer's policy.

In conclusion, here are two important points to remember:
•     If you ever have any questions or doubts about a situation, you should check with the
      Company
•     Allstate may prosecute any criminal acts against the Company

EA Independent Contractor Manual — September 18, 2020                                       Page 44
© 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 46 of 51 PageID #:102




Sale of Life and Annuity Products
Assisting Customers in Determining Insurance Needs and Financial Objectives
You assist customers in meeting their current and future financial objectives, which may include
retirement and college savings. The ability to present products that are appropriate for their
consideration in meeting these needs depends on the financial and needs analysis performed with
the customer. It is important to learn all the essential facts concerning the customers' personal
financial circumstances, including but not limited to, existing life and annuity coverage, current
income, tax status, net worth, and the ability to afford the life, long-term care, and annuity products
that you are presenting to them for consideration. Do not under any circumstances present a
product to a customer that is not suitable or does not meet their financial objectives.

Outside Communications
The Company maintains a policy that generally requires prior approval of outside
communications that have an impact on or involve the Company. This policy reflects the fact that
the Company includes subsidiaries of a publicly traded company subject to the rules of the
Securities and Exchange Commission, that it operates a highly visible insurance business subject
to regulation by the insurance department of every state in which it does business, and that it invests
a significant amount of resources to create and maintain the customer goodwill that is so important
to the success of its business. Statements made by agents regarding the Company can have serious
legal and business implications that may adversely affect the Company's ability to do business, its
reputation, and its profitability. Therefore, no agent has the right to make outside communications
on behalf of the Company without prior Company approval. Outside communications include, but
are not limited to, publications (including Internet publications), speeches, media interviews,
discussions, or testimony.

In order to obtain prior approval for an outside communication, an agent must contact the Senior
Corporate Relations Manager for the region in which the agency is located.
   Note: Communication with legislators or regulators also needs approval of the General
         Counsel of Allstate Insurance Company. Also, please see Communications with
         Investors and Analysts, below.
The procedures for prior approval balance the Company's business needs and agents' individual
rights by providing appropriate guidance when agents anticipate making outside communications
which may affect the Company. In the event that the prior approval requirements in this policy,
or any other facet of the policy conflicts with any state or federal law, the policy will be applied
only to the extent permitted by law.
Requests for assistance regarding the interpretation or application of this policy should be sent to
your regional Corporate Relations Department.




EA Independent Contractor Manual — September 18, 2020                                         Page 45
© 2020 Allstate Insurance Company

                                                                                          Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 47 of 51 PageID #:103




Communications with Investors and Analysts
Agents should not discuss the Company, or its parent, with investors and securities market
professionals and should refer inquiries from investors and securities market professionals to
Investor Relations at (800) 416-8803. Securities market professionals include buy-side and sell-
side financial analysts, brokers, dealers, investment advisors, investment managers, and
representatives of mutual funds, investment companies, and pensions funds.

Company Weapons Policy
In keeping with Allstate's intent to provide a safe and secure work environment for its customers
and other third parties, no firearms, weapons, or devices intended to be used as instruments of
violence are permitted: 1) in an agency, Satellite Agency, Enhanced Satellite Agency or LAE
location, 2) on any Company premises, 3) or while on any Company business. Violation of this
policy could affect your agency relationship with the Company.

Legal Compliance

Special IRS Reporting Requirements
The Internal Revenue Service requires Allstate to report cash payments received in a single
transaction or in related transactions (two or more transactions with one person within a 24 hour
period) that exceed $10,000.

For this purpose cash includes:
1. Coins and currency of the U.S. or any other country, and
2. Certain cashier's checks, bank drafts, traveler's checks, and money orders that have a face
   amount of $10,000 or less and that are received in a transaction in which you know the payer
   is trying to avoid the reporting of the transaction. (An example of this would be where a
   customer provides payment for an insurance service or product with a $9,000 cashier's check
   and $2,000 in cash.)
If you receive cash (as defined above) in excess of $10,000 in any single or related transactions
you must complete IRS Form 8300 - Report of Cash Payments Over $10,000 Received in a Trade
or Business. This form must then be filed within 15 days of the transaction with the:
                              Internal Revenue Service
                              Detroit Computing Center
                              P.O. Box 32621
                              Detroit, Michigan 48232
A copy of IRS Form 8300 should also be sent to Allstate's Corporate Tax Department (G2B),
Northbrook, Illinois. Questions regarding this form should also be directed to the Tax Department.

You must keep a copy of each IRS Form 8300 for 5 years from the date you file it. If you collect
multiple cash payments (refer to definition above) from multiple customers totaling $10,000 on
any given day, you should keep your remittance report for that day for 5 years, in the event of an
IRS inquiry.

EA Independent Contractor Manual — September 18, 2020                                    Page 46
© 2020 Allstate Insurance Company

                                                                                      Pls. Exhibit 2
Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 48 of 51 PageID #:104




Agent Insurance License Number on Advertising — California Only

California law requires that you place your insurance license number on certain advertisements in
type the same size as any indicated telephone number, address, or fax number also listed on the
advertisement. Affixing the license number by use of stickers or ink stamps is acceptable, as is
printing, handwriting, or typing the license number on the advertisement.
The license number must be displayed in the manner explained above on the following:
•   Business cards (also applies to Licensed Sales Professionals)
•   Yellow Pages display ads
•   Written proposals for insurance products (including any computer generated quotes)
•   Print advertisements distributed exclusively in each state
•   Internet sites
    Note: Advertisements and brochures that are for countrywide use are excluded from the
          requirements of the law. However, you should affix or stamp your insurance license
          number on such advertisements and brochures when possible.

If you reside and are licensed in another state, but also have a non-resident California license, you
must follow the requirements of the law when advertising in the state. Violations of the law are
punishable by fines, depending on the number of offenses committed.

Agent Disclosure Requirements — Minnesota Only
Minnesota law requires that at the time of making the initial personal contact with a potential
buyer, you must clearly and expressly disclose in writing:
•   The name of the person making the contact
•   The name of the agent, agency or insurer that the person represents
•   The fact that the agent, agency or insurer is in the business of selling insurance
These disclosures are not required if: 1) the prospect personally knows you, the name of your
agency, if any, and the fact that you are an insurance agent; 2) the prospect initiates the contact; or
3) the initial contact takes place in your office. Additionally, if the initial personal contact is made
by telephone, the disclosures required above need not be made in writing. The law affects all
persons who write any insurance business in the state of Minnesota (resident or nonresident). You
can meet these disclosure requirements by presenting your business card to the potential buyer
upon initial personal contact.

The above disclosure requirements also apply to your Licensed Sales Professionals.




EA Independent Contractor Manual — September 18, 2020                                          Page 47
© 2020 Allstate Insurance Company

                                                                                           Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 49 of 51 PageID #:105




The Violent Crime Control and Law Enforcement Act
The Violent Crime Control and Law Enforcement Act is a federal insurance fraud law. This law
makes it unlawful:

•     For any individual who has ever been convicted of certain felonies to engage in the business
      of insurance without the written consent of the appropriate State Insurance Department(s)
•     For an individual to permit another individual who has been convicted of certain felonies to
      engage in the business of insurance
•     For an insurer to permit an individual who has been convicted of certain felonies to engage in
      the business of insurance

You have a continuing obligation to immediately notify the local field sales leader or the Human
Resource Department upon becoming aware of anyone, including your agency staff, who has ever
been convicted of a felony and represents Allstate. From time to time, you will be notified of your
responsibility to inform the Company of felony convictions via the local field sales leader or the
Human Resource Department. If you are convicted of a felony between notification dates, you
must inform Allstate promptly, but no later than 10 calendar days after the conviction.

Failure to comply with this law is a serious legal concern. The penalties are severe and may include
fines and/or prison time. These penalties can apply to:

•     The individual who has been convicted of a felony
•     Anyone who allows an individual who has been convicted of a felony to participate in the
      business of insurance
•     The Company if it permits an individual convicted of a felony to engage in the business of
      insurance

Further, conduct which does not comport with this law may result in termination of your agency
relationship with the Company.

Financial Industry Regulatory                  Authority ("FINRA") Rule                4530
Reporting Requirements
FINRA Rule 4530 requires Allstate Financial Services, LLC2° to report certain matters concerning
Allstate agents, Allstate Financial Services LLC registered representatives, Licensed Sales
Professionals, field sales leadership, and Home Office employees registered with Allstate
Financial Services, LLC. AFS must file FINRA notification in the following cases:

•     Any written complaint alleging theft, misappropriation of funds, or forgery (regardless of the
      product or forms containing alleged forgeries);
•     Any finding by a governmental agency that an Allstate Financial Services, LLC registered
      representative has violated any rule or standard of conduct of any governmental agency;



20 LSA Securities in the states of PA and LA

EA Independent Contractor Manual — September 18, 2020                                      Page 48
© 2020 Allstate Insurance Company

                                                                                        Pls. Exhibit 2
    Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 50 of 51 PageID #:106




•     Any action brought by a regulatory body naming the Allstate Financial Services, LLC
      registered representative as a defendant alleging violation of any insurance regulation;
•     Any disciplinary action brought against a Allstate Financial Services, LLC registered
      representative by any insurance regulatory body;
•     Any arrest, indictment or conviction of a Allstate Financial Services, LLC registered
      representative or plea of guilty, no-contest, or nolo contendere by an Allstate Financial
      Services, LLC registered representative to any criminal offense (other than a traffic violation);
      or
•     Any securities, commodities-related, or financial-related insurance civil litigation or
      arbitration naming the Allstate Financial Services, LLC registered representative as a
      defendant or respondent where the claim for damages that has been disposed of by judgment,
      award or settlement for an amount exceeding $15,000.00.

The Allstate Financial Services, LLC notification to the FINRA must be filed within thirty (30
calendar days of receipt of the complaint or information regarding a regulatory action or criminal
proceeding that meets the above criteria for reporting. If your agency receives a written
complaint or information regarding a regulatory action or criminal proceeding that meets the
above criteria for reporting:

•     Send an e-mail to the regional customer retention manager in the Sales Support Department.
      Your agency does not need to determine whether the individual is a registered representative.
•     The e-mail subject line should be "FINRA 4530 Notification."
•     Include the name of the individual who is the subject of the complaint, regulatory action or
      criminal proceeding, and your agency name and phone number.
•     Fax a copy of the complaint or other document(s) to the regional customer retention manager.


Health Insurance Portability and Accountability Act of 1996, As Amended
and Modified ("HIPAA")

This section is applicable to those agencies who are appointed with Allstate Life Insurance
Company of New York ("ALNY"), American Heritage Life Insurance Company ("AHL"), and
Lincoln Benefit Life Company ("LBL").

The Department of Health and Human Services has adopted regulations ("HIPAA rules") pursuant
to HIPAA which impose, amongst other things, requirements for the use and disclosure of
Protected Health Information ("PHI"). As an underwriter of health insurance products'', the
HIPAA Rules apply to ALNY. AHL, and LBL.




21HIPAA is applicable to the following products: Long-term care, AHL mini-medical®, group or individual
cancer, group or individual accident, group or individual hospital indemnity, group or individual critical illness,
group indemnity medical, heart/stroke, or dental products.

EA Independent Contractor Manual — September 18, 2020                                                    Page 49
© 2020 Allstate Insurance Company

                                                                                                    Pls. Exhibit 2
 Case: 1:21-cv-02674 Document #: 1-2 Filed: 05/18/21 Page 51 of 51 PageID #:107




Because your agency may create or receive a PHI from, or on behalf of ALNY, AHL or LBL, you
are considered to be a "business associate" under the HIPAA rules, and, as such, also have
responsibility for compliance with the HIPAA rules.

The HIPAA rules also require that an agreement exist between the business associate and the
insurer which contains language specifying this compliance. Upon licensing with AHL or ALNY,
you will be provided with a Business Associate Agreement and will be expected to comply with
its terms.




EA Independent Contractor Manual — September 18, 2020                               Page 50
© 2020 Allstate Insurance Company

                                                                                Pls. Exhibit 2
